


EXHIBIT 10.5






OPERATION AND MAINTENANCE AGREEMENT
(SABINE PASS LIQUEFACTION FACILITIES)
by and between
CHENIERE LNG O&M SERVICES, LLC (“O&M Services”),
Cheniere ENERGY PARTNERS GP, LLC (“Operator”)
and
Sabine Pass Liquefaction, LLC (“Owner”)





--------------------------------------------------------------------------------






Table of Contents
ARTICLE I.
DEFINITIONS AND INTERPRETATION
1


 
1.1
Definitions
1


 
1.2
Rules of Construction
10


 
 
 
 
ARTICLE II.
APPOINTMENT OF OPERATOR AND TERM
11


 
2.1
Appointment
11


 
2.2
Term
11


 
 
 
 
ARTICLE III.
SCOPE OF SERVICES
11


 
3.1
Generally
11


 
3.2
Services
11


 
3.3
Operator to Act as Independent Contractor
11


 
3.4
Exclusions from Services
11


 
3.5
Cooperation and Coordination with EPC Contractor and Manager
12


 
3.6
Risk of Loss
12


 
3.7
Standard for Performance of Obligations
12


 
3.8
Government Approvals
13


 
3.9
Liens
14


 
3.10
Qualification to Operator's Obligations
14


 
 
 
 
ARTICLE IV.
RESPONSIBILITIES AND RIGHTS OF OWNER
15


 
4.1
Owner Responsibilities
15


 
4.2
Owner's Retained Rights
15


 
4.3
Review and Approval
16


 
4.4
Government Approvals
16


 
 
 
 
ARTICLE V.
O&M EMPLOYEES AND REPRESENTATIVES OF PARTIES
16


 
5.1
O&M Employees; Subcontractors
16


 
5.2
Employee Compliance with Regulations
16


 
5.3
Representative of Operator
17


 
5.4
Representative of Owner
17


 
5.5
Operator Employment of O&M Employees
17


 
5.6
Statutory Employees for Purposes of Louisiana Worker's Compensation Act
18


 
 
 
 
ARTICLE VI.
INFORMATION, REPORTS, AUDITS, RECORDS, FERC AND HOMELAND SECURITY REQUIREMENTS
18


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


i

--------------------------------------------------------------------------------




 
6.1
Information; Project Contracts
18


 
6.2
Reports and Written Notices
19


 
6.3
Cooperation With and Reporting to the FERC
19


 
6.4
Notice of Certain Matters
22


 
6.5
Notice of Other Matters
22


 
6.6
Books and Records
23


 
6.7
Audits
23


 
6.8
Requirements of Department of Homeland Security
23


 
 
 
 
ARTICLE VII.
MAINTENANCE PROGRAM, OPERATING PLANS AND BUDGETS
24


 
7.1
Maintenance Program
25


 
7.2
Operating Plans and Budgets
26


 
7.3
Approval of Operating Plans, Budgets, and Maintenance Program
27


 
7.4
Changes in Plans or Budgets
27


 
7.5
Monthly Meetings; Modification of Operating Plan
28


 
7.6
Deviation
 
 
 
 
 
ARTICLE VIII.
RESPONSIBILITY FOR COSTS AND EXPENSES
28


 
8.1
Owner and Operator Responsibility; Procurement of Materials and Services
28


 
8.2
Operating Expenses
29


 
8.3
Limitations
29


 
8.4
O&M Account
30


 
8.5
Estimated Operating Expenses
30


 
8.6
Billing Reports; Invoices
30


 
8.7
Budget Reconciliation
31


 
8.8
Taxes
31


 
 
 
 
ARTICLE IX.
FEES
32


 
9.1
Fees During Pre-Mobilization Period and Mobilization and Start-Up Period
32


 
9.2
Fees During the Operating Period
32


 
 
 
 
ARTICLE X.
FORCE MAJEURE AND CAPACITY CHARGE SHORTFALL
32


 
10.1
Nonperformance
32


 
10.2
Obligation to Diligently Cure Force Majeure
32


 
10.3
Effect of Continued Event of Force Majeure or Capacity Charge Shortlle
33


 
 
 
 
ARTICLE XI.
EVENTS OF DEFAULT AND REMEDIES
33


 
11.1
Operator Events of Default
33


 
11.2
Owner Events of Default
34


 
 
 
 


ii

--------------------------------------------------------------------------------




 
11.3
Remedies
34


 
11.4
Termination Procedure
34


 
11.5
Termination for Convenience
34


 
11.6
Successor to Operator
34


 
11.7
Survival of Certain Provisions
35


 
 
 
 
ARTICLE XII.
 INDEMNIFICATION
36


 
12.1
Loss or Damage to the Facility
36


 
12.2
O&M Services Indemnity
36


 
12.3
Owner Indemnity
36


 
12.4
Louisiana Anti-Indemnity Act
37


 
12.5
Other Indemnity Rules
37


 
 
 
 
ARTICLE XIII.
LIMITATION OF LIABILITY
38


 
13.1
Limitation of Liability
38


 
13.2
CONSEQUENTIAL DAMAGES
38


 
 
 
 
ARTICLE XIV.
INSURANCE
38


 
14.1
Owner's Insurance
38


 
14.2
Operator's Insurance
38


 
14.3
Other Requirements and Insurance Certificates
39


 
14.4
Budget
39


 
14.5
Disclosure of Claims
39


 
 
 
39


ARTICLE XV.
ASSIGNMENT
39


 
 
 
 
ARTICLE XVI.
CONFIDENTIALITY
40


 
16.1
Confidential Information
40


 
16.2
Permitted Disclosure
40


 
16.3
Public Announcements
40


 
 
 
 
ARTICLE XVII.
EMERGENCIES
41


 
17.1
Emergencies
41


 
17.2
Notice; Further Action
41


 
17.3
Owner's Notice
41


 
 
 
 
ARTICLE XVIII.
DISPUTE RESOLUTION
41


 
18.1
Negotiation
41


 
18.2
Arbitration
42


 
18.3
Continuation of Work During Dispute
42


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


iii

--------------------------------------------------------------------------------




ARTICLE XIX.
NOTICES
43


 
19.1
Notice
43


 
19.2
Effective Time of Notice
43


 
 
 
 
ARTICLE XX.
REPRESENTATIONS AND WARRANTIES
43


 
20.1
Representations and Warranties by Each Party
43


 
20.2
Additional Representations and Warranties by Operator
44


 
 
 
 
ARTICLE XXI.
MISCELLANEOUS
44


 
21.1
Severability
44


 
21.2
Entire Agreement
45


 
21.3
Amendment
45


 
21.4
Additional Documents and Actions
45


 
21.5
Schedules
45


 
21.6
Interest for Late Payment
45


 
21.7
Services Only Contract
45


 
21.8
Counterparts
45


 
21.9
Governing Law
45


 
21.10
Third Party Beneficiary
45


 
21.11
No Partnership
46


 
 
 
 
SCHEDULE 1
DESCRIPTION OF SERVICES
1


 
 
 
 
SCHEDULE 2
OPERATING PLAN AND BUDGET INFORMATION
1


 
 
 
 
SCHEDULE 3
DESCRIPTION OF INSURANCE COVERAGE
1


 
 
 
 
SCHEDULE 4
STANDING PROCEDURES
1


 
 
 
 
SCHEDULE 5
LIST OF PROJECT CONTRACTS
1






iv

--------------------------------------------------------------------------------




OPERATION AND MAINTENANCE AGREEMENT
(SABINE PASS LIQUEFACTION FACILITIES)
THIS OPERATION AND MAINTENANCE AGREEMENT (this “Agreement”), dated May 14, 2012,
is between (a) Cheniere Energy Partners GP, LLC, a Delaware limited liability
company (“Operator”), (b) Sabine Pass Liquefaction, LLC, a Delaware limited
liability company (“Owner”) and (c) solely for purposes of Section 3.1, 5.1,
5.6, 8.8, Article XII, Article XIII, Article XVIII, Article XIX and Section 21.3
and the related definitions used therein, Cheniere LNG O&M Services, LLC (“O&M
Services”), a Delaware limited liability company. Operator and Owner and, solely
for purposes of Section 3.1, 5.1, 5.6, 8.8, Article XII Article XIII, Article
XVIII, Article XIX and Section 21.3 and the related definitions, O&M Services,
are referred to herein, individually, as a “Party” and, collectively, as the
“Parties”.
Recitals:
A.    Owner is undertaking to contract for the operation and maintenance of the
Facility (as hereinafter defined) located in Cameron Parish, Louisiana.
B.    Operator desires to provide operation and maintenance services to the
Facility on the terms and conditions set forth in this Agreement.
C.    Owner desires to appoint Operator to operate and maintain the Facility on
the terms and conditions of this Agreement including the standards of
performance established by this Agreement.
NOW, THEREFORE, the Parties agree as follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATION


1.1Definitions. When used in this Agreement, the following terms shall have the
following meanings:
“AAA” is defined in Section 18.2.
“AAA Rules” is defined in Section 18.2.
“Actual Operating Expenses” means, with respect to any period, the aggregate of
all expenses incurred by Operator in connection with the performance of the
Services during such period, including expenses incurred by Operator in
accordance with Article XVII in responding to an Emergency.
“Additional Agreement” is defined in Section 6.1.
“Affiliate” means, in relation to any Person, a Person that controls, is
controlled by or is under common control with such Person. As used in this
definition the terms “control,” “controlled by,” or “under common control with”
shall mean the ownership, directly or indirectly, of fifty percent (50%) or more
of the voting securities of such Person or the power or authority, through the
ownership of voting securities, by contract, or otherwise, to direct the
management, activities, or policies of such Person.

1

--------------------------------------------------------------------------------




“Agreement” means this Operation and Maintenance Agreement, as amended from time
to time.
“Applicable Laws” means the applicable laws, rules, and regulations, including
common law, of any Government Authority.
“Applicable Period” means the Pre-Mobilization Period, the Mobilization and
Start-Up Period or the Operating Period, individually or collectively, as the
context may require.
“Approved Budget” means for the Pre-Mobilization Period, the Mobilization and
Start- Up Period and each Operating Year, the Budget which is part of an
Operating Plan approved by Owner pursuant to Article VII, as modified from time
to time in accordance with the terms hereof.
“Approved Maintenance Program” means for each Operating Year, the Maintenance
Program as approved by Owner pursuant to Article VII, as modified from time to
time in accordance with the terms hereof.
“Approved Operating Plan” means for the Pre-Mobilization Period, the
Mobilization and Start-Up Period and each Operating Year, the Operating Plan
approved by Owner pursuant to Article VII, as modified from time to time in
accordance with the terms hereof.
“Base Rate” means the interest rate per annum equal to the lesser of (a) the
prime rate (sometimes referred to as the base rate) for corporate loans as
published by The Wall Street Journal in the money rates section on the
applicable date (or if The Wall Street Journal ceases or fails to publish such a
rate, the prime rate (or an equivalent thereof) in the United States for
corporate loans determined as the average of the rates referred to as prime
rate, base rate or the equivalent thereof, quoted by J.P. Morgan Chase & Co., or
any successor thereof, for short term corporate loans in Texas on the applicable
date) plus two percent (2%) or (b) the maximum lawful rate from time to time
permitted by Applicable Law. The Base Rate shall change as and when the
underlying components thereof change, without notice to any Person.
“BG SPA” means the Amended and Restated LNG Sale and Purchase Agreement (FOB)
dated January 25, 2012 with BG Gulf Coast LNG, LLC.
“Billing Report” means a monthly report prepared by Operator pursuant to Section
8.6 which shall set forth all amounts reasonably and properly incurred by
Operator in the performance of the Services and its obligations under this
Agreement during that Month for the Facility and which shall include all amounts
reasonably and properly incurred by Operator in respect of the employment of O&M
Employees and Subcontractors performing the Services.
“Budget” means for the Pre-Mobilization Period, the Mobilization and Start-Up
Period and each Operating Year, the budget comprising part of the Operating Plan
for such Operating Year prepared by Operator and submitted to Owner for its
approval under Article VII.

2

--------------------------------------------------------------------------------




“Capacity Charge” means (a) with respect to the BG SPA and the GN SPA, the
Monthly Sales Charge, as defined thereunder, and (b) with respect to the Kogas
SPA and the GAIL SPA, the constant component “Xy” of the contract sales price
thereunder.
“Capacity Charge Shortfall Period” means any period in time during which Owner,
as seller of LNG under any LNG SPA does not receive the full amount of the
Capacity Charge in respect of such LNG SPA as a result of or in connection with
(a) the failure of any LNG SPA to become effective on or prior to the CP
Fulfillment Date (as defined in each respect LNG SPA) or (b) any failure of the
buyer under any LNG SPA to pay a Capacity Charge (other than as a result of
Owner's breach of the applicable LNG SPA).
“CMI SPA” means the LNG Sale and Purchase Agreement (FOB) between Owner and
Cheniere Marketing, LLC, dated as of May 14, 2012.
“CMMS” is defined in Part 1 Schedule 1.
“Collateral” means collateral as defined in the Credit Agreement.
“Collateral Agent” means the Collateral Agent under the Credit Agreement.
“Confidential Information” is defined in Section 16.1.
“Contractor” means a party other than Owner or Operator to a Project Contract.
“COTP” is defined in Section 6.8(a).
“CPI” means the United States Consumer Price Index for All Urban Consumers as
published from time to time by the Bureau of Labor Statistics of the U.S.
Department of Labor (All Urban Consumers, U.S., All Items, 1982-1984, Not
Seasonally Adjusted, Series I.D. CUUR0000SA0), or if such index is no longer
published then such other index as Operator may select, by reference to any
replacement index that is used in sales contracts of LNG produced by the
Facility, and Owner shall approve, which approval shall not be unreasonably
withheld; provided that, if an incorrect value is published for such index, and
such error is corrected and published within ninety (90) Days of the date of the
publication of such incorrect index, such corrected index will be substituted
for the incorrect index and any calculations involving such index will be
recalculated and the Parties will take any necessary actions based upon these
revised calculations, including adjustments of amounts previously invoiced
and/or paid.
“CPT” means prevailing local time in the Central time zone.
“Credit Agreement” means the loan and/ or credit agreements providing part of
the funding for the development, construction, startup and operation of the
Facility.
“Customer” means a customer of Owner.
“Day” or “day” means each twenty-four (24) Hour period from 00:00:01 a.m. to
24:00:00 p.m. CPT.

3

--------------------------------------------------------------------------------




“Dispute” means any dispute, controversy or claim (of any and every kind or type
whether based on contract, tort, statute, regulation or otherwise) arising out
of, relating to or connected with this Agreement, including any dispute as to
the construction, validity, interpretation, termination, enforceability or
breach of this Agreement.
“Dispute Notice” is defined in Section 18.1
“Effective Date” means the date of this Agreement.
“Emergency” means any situation which is likely to impose an immediate threat of
injury to any individual or material damage or material economic loss to all or
any part of the Facility or to any other property located at the Site; provided
that a situation resulting from the failure to adhere to an Approved Budget
shall not constitute an Emergency to the extent such failure was reasonably
foreseeable at the time Operator proposed the then-applicable Operating Plan.
The Operating Plan shall not include budget contingencies for unknown leaks or
spills and/or any unplanned release of LNG, Natural Gas, lubricants,
refrigerants or other consumables, nor shall it include budget contingencies for
mitigation and/or recovery associated with future tropical storms, hurricanes,
or other future Force Majeure Events.
“EPC Contract” means the Engineering, Procurement and Construction Agreement
dated November 11, 2011 between Owner and the EPC Contractor and any
engineering, procurement, and construction agreement to be entered into between
Owner and a contractor for construction of additional LNG Trains.
“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.
“Extension Term” is defined in Section 2.2.
“Facility” means Owner's facilities for the receipt of Natural Gas, the
liquefaction of Natural Gas and the storage and send-out of LNG which facilities
are located in Cameron Parish, Louisiana.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Authorization” means the authorization by the FERC issued on April 16,
2012 granting to Owner the approvals requested in that certain application filed
by Owner with the FERC on January 31, 2011, in Docket No. CP 11-72-000 (as may
be amended from time to time) pursuant to Section 3(a) of the Natural Gas Act
and the corresponding regulations of the FERC.
“Force Majeure Event” means any circumstance or event beyond the reasonable
control of a Party including the following events:
(1)explosion, fire, nuclear radiation or chemical or biological contamination,
hurricane, tropical storm, tornado, lightning, earthquake, flood, unusually
severe weather, natural disaster, epidemic, any other act of God, and any other
similar circumstance;
(2)war and other hostilities (whether declared or not), revolution, public
disorder, insurrection, rebellion, sabotage, or terrorist action;

4

--------------------------------------------------------------------------------




(3)failure of any third party supplier, where the failure is due to an event
which constitutes force majeure under Owner's or Operator's contract with that
party;
(4)any action taken by any Government Authority after the date of this
Agreement, including any order, legislation, enactment, judgment, ruling, or
decision thereof;
(5)Labor Disputes; and
(6)major equipment failure;
but (i) no event or circumstance shall be considered to be a Force Majeure Event
(x) to the extent such event or circumstance is due to the negligence, gross
negligence, breach of this Agreement or willful misconduct of the Party claiming
a Force Majeure Event or the Manager or (y) if such event or circumstance would
have been avoided or prevented had Operator exercised due diligence in the
performance of the Services and (ii) Force Majeure Events shall expressly
exclude (x) failure of a Subcontractor to perform its obligations under a
Subcontract unless the failure is due to an event which constitutes force
majeure under the Subcontract, and (y) a Party's financial inability to perform
hereunder.
“FSA” is defined in Section 6.8(b).
“FSP” is defined in Section 6.8(a).
“Full Insurable Value” is defined in 5(d) Schedule 3.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“GAIL SPA” mean the LNG Purchase and Sale Agreement (FOB) dated December 11,
2011 between Owner and GAIL (India) Limited.
“GN SPA” means the LNG Purchase and Sale Agreement (FOB) dated November 21, 2011
between Owner and Gas Natural Aprovisionamientos SDG S.A.
“GP Board” means the Board of Directors of Cheniere Energy Partners GP, LLC.
“Government Approvals” means all permits, licenses, approvals, certificates,
consents, concessions, acknowledgments, agreements, decisions, and other forms
of authorizations from, or filing with, or notice to, any Government Authority.
“Government Authority” means any federal, state, local or municipal governmental
body, and any governmental, regulatory, or administrative agency, commission,
body, or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative policy, regulatory, or taxing authority or
power, or any court or governmental tribunal.
“Hour” or “hour” means sixty (60) minute intervals in each Day.

5

--------------------------------------------------------------------------------




“Indexed” means that the amount to be indexed is to be multiplied on each
anniversary of the Effective Date by a fraction the numerator of which is the
CPI on said anniversary of the Effective Date and the denominator of which is
the CPI on the Effective Date.
“Initial Term” is defined in Section 2.2.
“International LNG Terminal Standards” means to the extent not inconsistent with
the express requirements of this Agreement, the international standards and
practices applicable to the operation and maintenance of LNG liquefaction
facilities, established by the following (such standards to apply in the
following order of priority): (i) a Government Authority having jurisdiction
over Owner; (ii) the Society of International Gas Tanker and Terminal Operators;
and (iii) any other internationally recognized non-governmental agency or
organization with whose standards and practices it is customary for Reasonable
and Prudent Operators of LNG liquefaction facilities to comply. In the event of
a conflict between any of the priorities noted above, the priority with the
lowest roman numeral noted above shall prevail.
“Kogas SPA” means the LNG Purchase and Sale Agreement (FOB) dated January 30,
2012 between Owner and Korea Gas Corporation.
“Labor Costs” means all payroll costs, including salaries, employee benefits and
payroll taxes (net of any related tax refunds, rebates or similar reductions
received by any member of the Operator Group) payable by Operator in accordance
with the Approved Budget and Operating Plan.
“Labor Disputes” means any national, regional or local labor strikes, work
stoppages, boycotts, walkouts, or other labor difficulties or shortages,
including any of the foregoing which affects access to the Facility or the
ability to ship or receive goods (including spare parts).
“Lien” means any liens for Taxes or assessments, builder, mechanic,
warehousemen, materialmen, contractor, workmen, repairmen, or carrier liens, or
other similar liens.
“LLC Agreement” means the LLC Agreement of Cheniere Energy Partners GP, LLC, as
may be amended from time to time.
“Loss” means any losses, liabilities, costs, expenses, claims, proceedings,
actions, demands, obligations, deficiencies, lawsuits, judgments, awards, or
damages.
“LNG” means Natural Gas in a liquid state at or below its boiling point at a
pressure of approximately one atmosphere
“LNG SPA” means each of the following LNG sale and purchase agreements entered
into by Project Company as seller of LNG: (a) the BG SPA, (b) the GN SPA, (c)
the Kogas SPA, and (d) the GAIL SPA.
“LNG Vessel” means an ocean-going vessel suitable for transporting LNG.
“Maintenance Program” means the major equipment maintenance program for the
Facility prepared by Operator and submitted to Owner for its approval under
Section 7.1.

6

--------------------------------------------------------------------------------




“Main Automation Contractor” means Owner's contractor responsible for developing
an Integrated Business, Information and Control System (IBICS) that will
encompass both the operation of the Facility and other related systems.
“Manager” means the Manager under the Management Services Agreement.
“Management Services Agreement” means the Management Services Agreement of even
date herewith between Owner and Cheniere Terminals, Inc., as Manager.
“Manufacturer's Recommendations” means the instructions, procedures, and
recommendations which are issued by the manufacturer of any equipment used at
the Facility relating to the operation, maintenance, or repair of such
equipment, and any revisions or updates thereto from time to time issued by the
manufacturer.
“Marine Services Company” means the company contracted to provide tug boat and
other marine services to the LNG Vessels at the Facility.
“Mobilization and Start-Up Period” means with respect to each Train, the period
from (i) the date as mutually agreed by Owner and Operator after consultation
with the EPC Contractor (which in the case of the initial Train shall be the
date upon which Owner and Operator agree following consultation with Operator
that O&M Employees mobilize at the Site) through and including (ii) the last day
immediately preceding the Substantial Completion Date for such Train.
“Month” means the period beginning at 00:00:01 a.m., CPT, on the first Day of
each calendar month and ending at the same time on the first Day of the next
succeeding calendar month.
“Natural Gas” means any mixture of hydrocarbons and other gases consisting
primarily of methane which at a temperature of sixty degrees Fahrenheit (60°F)
and at an absolute pressure of 1.01325 bar is predominately in the gaseous
state.
“Notice” is defined in Section 19.1.
“O&M Account” is defined in Section 8.4.
“O&M Employees” means the employees of Operator or any Affiliate of Operator
(other than Cheniere Energy Partners, L.P. and its subsidiaries (including
Owner)) who are engaged by Operator to perform Services under this Agreement,
but excludes all senior officers of Cheniere Energy, Inc.
“O&M Fee” is defined in Section 9.2.
“O&M Procedures Manual” means the manual containing the operation and
maintenance procedures prepared by Operator and EPC Contractor and approved by
Owner.
“O&M Services” is defined in the introductory paragraph of this Agreement.

7

--------------------------------------------------------------------------------




“Operating Expenses” is defined in Section 8.2.
“Operating Period” means with respect to each Train, the period commencing on
the Substantial Completion Date for such Train and ending upon termination of
the term of this Agreement.
“Operating Plan” means the operating plan and where required related budget for
the applicable Trains prepared by Operator and submitted to Owner for its
approval pursuant to Article VII.
“Operating Year” means the period commencing 12:00 midnight, CPT, time on the
Substantial Completion Date for each Train through 12:00 midnight, CPT, on the
next December 31, and each Year thereafter in the term hereof commencing 12:00
midnight, CPT, on December 31 of the prior Year and ending 11:59 p.m., CPT, on
December 31 of the following Year.
“Operator” is defined in the introductory paragraph of this Agreement.
“Operator Events of Default” is defined in Section 11.1.
“Operator Group” means (i) Operator and its Affiliates (other than Cheniere
Energy Partners, L.P. and its subsidiaries (including Owner)) and (ii) the
respective directors, officers, agents, employees, representatives of each
Person specified in clause (i) above.
“Operator's Representative” is defined in Section 5.3.
“Owner” is defined in the introductory paragraph of this Agreement.
“Owner Events of Default” is defined in Section 11.2.
“Owner Group” means (i) Cheniere Energy Partners, L.P. and its subsidiaries
(including Owner) and Owner's lenders and each of their Affiliates and (ii) the
respective directors, officers, agents, employees and representatives of each
Person specified in clause (i) above.
“Owner's Representative” is defined in Section 5.4.
“Party” is defined in the introductory paragraph of this Agreement.
“Person” means any natural person, firm, corporation, company, voluntary
association, general or limited partnership, limited liability company, joint
venture, trust, unincorporated organization, Government Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity.
“Pre-Mobilization Period” means with respect to each Train, the period from (i)
the Effective Date until but excluding (ii) the first Day of the Mobilization
and Start-Up Period for such Train.
“Pre-Operating Fee” is defined in Section 9.1.

8

--------------------------------------------------------------------------------




“Project Contracts” means the agreements described in Schedule 5 and all other
agreements related to the development, financing, construction, operation, and
maintenance of the Facility, including Additional Agreements.
“Quality Jobs Program” means all rights, responsibilities, benefits and duties
pursuant to the Louisiana Quality Jobs contracts effective as of January 1, 2005
and January 1, 2012 between O&M Services and the State of Louisiana.
“Ready For Start Up” has the meaning provided in the EPC Contract.
“Reasonable and Prudent Operator” means a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, exercising that degree of skill, diligence, prudence and
foresight which would reasonably and ordinarily be expected from a skilled and
experienced operator engaged in the same type of undertaking under the same or
similar circumstances and conditions.
“Retained Rights” is defined in Section 4.2.
“Secondment Agreement” means the Services and Secondment Agreement related to
among other things the Services hereunder to be entered into between O&M
Services and Cheniere Energy Partners GP, LLC, as may be amended from time to
time.
“Services” means all of the services to be provided by Operator pursuant to this
Agreement, including those services described in Article III and Schedule 1, but
excluding those services which are expressly to be provided by (a) the Manager
under the Management Services Agreement or (b) Operator or any of its Affiliates
(other than Cheniere Energy Partners, L.P. and its subsidiaries) under any other
operation and maintenance, management service or similar agreement.
“Site” means the land on which all or any part of the Facility is to be built,
including any adjacent working areas required by Owner, or any other contractor
or subcontractor of Owner, and all rights of way and access rights.
“Standing Procedures” means the procedures prepared by Operator under Schedule
4.
“Subcontract” means any contract for the supply of goods, work, materials, or
equipment in connection with the Services provided hereunder entered into
between Operator and any Subcontractor.
“Subcontractor” means any Person party to a Subcontract with Operator.
“Substantial Completion” has the meaning provided in the EPC Contract.
“Substantial Completion Date” is the date that Substantial Completion occurs.
“Successor Operator” is defined in Section 11.6.
“Supermajority Lenders” has the meaning provided in the Credit Agreement.

9

--------------------------------------------------------------------------------




“Tax” means any tax, duty, impost, and levy of any nature (whether state, local,
or federal) whatsoever and wherever charged, levied, or imposed, together with
any interest and penalties in relation thereto.
“Termination Date” is defined in Section 11.4.
“Termination Notice” is defined in Section 11.4.
“Train” means an LNG production train located at the Facility.
“Year” means a period beginning at 0000 hours on the first Day of a calendar
Year and ending at 2400 hours on the last Day of such calendar Year.
1.2Rules of Construction. In construing and interpreting this Agreement, the
following rules of construction shall be followed:
(a)words imparting the singular shall include the plural and vice versa;
(b)a reference in this Agreement to any Article, Section, clause, or paragraph
is, except where it is expressly stated to the contrary or the context otherwise
requires, a reference to such Article, Section, clause, or paragraph herein;
(c)headings are for convenience of reference only and shall not be used for
purposes of construction or interpretation of this Agreement;
(d)each reference to any Applicable Law shall be construed as a reference to
such Applicable Law as it may have been, or may from time to time be, amended,
replaced, or re-enacted and shall include any rule or regulation promulgated
under any such Applicable Law;
(e)the terms “hereof,” “herein,” “hereto,” “hereunder,” and words of similar or
like import, refer to this entire Agreement and not any one particular Article,
Section, Schedule, or other subdivision of this Agreement;
(f)any accounting terms used but not expressly defined herein shall have the
meanings given to them under GAAP as consistently applied by the Person to which
they relate;
(g)the word “including” and its syntactical variants means “includes, but not
limited to” and corresponding syntactical variant expressions;
(h)in computing any period of time prescribed or allowed under this Agreement,
the Day of the act, event, or default from which the designated period of time
begins to run shall be included and if the last Day of the period so computed is
not a business day in the place where performance is due, then the period shall
run until the close of business on the immediately succeeding business day; and

10

--------------------------------------------------------------------------------




(i)this Agreement shall be deemed to be the work product of each Party hereto,
and there shall be no presumption that an ambiguity should be construed in favor
of or against Owner or Operator solely as a result of such Party's actual or
alleged role in the drafting of this Agreement.
ARTICLE II.
APPOINTMENT OF OPERATOR AND TERM


2.1Appointment. Owner hereby appoints Operator, and Operator accepts the
appointment, to operate and maintain the Facility, and to perform the Services,
on and subject to the terms and conditions of this Agreement.


2.2Term. The term of this Agreement shall commence on the Effective Date and
unless sooner terminated as provided herein, shall continue in full force and
effect until twenty (20) years after the last Train reaches Substantial
Completion (the “Initial Term”). The term of this Agreement shall continue for
twelve (12) months following the end of the Initial Term and for twelve (12)
month periods following each anniversary of the end of the Initial Term (each an
“Extension Term”) unless either Party shall have given the other Notice of
termination at least twelve (12) months prior to the end of the Initial Term or
the end of an Extension Term, as the case may be.


ARTICLE III.
SCOPE OF SERVICES


3.1Generally. Operator shall, operate and maintain the Facility and perform the
Services in accordance with the provisions of this Agreement. O&M Services shall
provide Operator with the personnel required to be provided by O&M Services
under the Secondment Agreement.
3.2Services. During each of the Pre-Mobilization Period, the Mobilization and
Start-Up Period and the Operating Period, Operator will perform the Services
indicated on Schedule 1.
3.3Operator to Act as Independent Contractor. Operator hereby agrees to carry
out the functions of, and to act as, an independent contractor in the
performance of the Services under this Agreement.
3.4Exclusions from Services. Except as expressly provided in this Agreement or
as authorized by Owner from time to time, Operator shall not:
(a)describe itself as agent or representative of Owner;
(b)pledge the credit of Owner in any way in respect of any commitments for which
it has not received written authorization from Owner;
(c)make any warranty or representation relating to Owner;

11

--------------------------------------------------------------------------------




(d)sell, lease, pledge, mortgage, encumber, convey, license, exchange, or make
any other transfer, assignment, or disposition of the Facility or any other
property or assets of Owner, other than the removal and disposal of waste
material from the Site;
(e)except for Disputes between Operator and Owner arising under this Agreement,
settle, compromise, assign, pledge, transfer, release, waive, or consent to the
compromise, assignment, settlement, pledge, transfer, waiver, or release of, any
claim, suit, debt, demand, or judgment against or due by Owner, or submit any
such claim, dispute, or controversy to arbitration or judicial process, or
stipulate to a judgment or consent with respect thereto;
(f)make, enter into, execute, amend, modify, or supplement any Project Contract
or any other contract or agreement on behalf of, or in the name of, Owner;
(g)engage in any other transaction on behalf of, or in the name of, Owner which
is not expressly permitted by this Agreement;
(h)provide administrative, financial, tax or other commercial services with
respect to the business of Owner except to the extent they relate solely to the
operation and maintenance of the Facility; or
(i)exercise any of the Retained Rights.
3.5Cooperation and Coordination with EPC Contractor and Manager. Operator
acknowledges that during the Pre-Mobilization Period and Mobilization and
Start-Up Period the EPC Contractor shall be in control of the Facility to the
extent provided in the EPC Contract, and Operator agrees that it shall cooperate
with all reasonable requests made by Owner and the EPC Contractor to achieve the
completion of the Facility and prepare for the commercial operation of the
Facility. Where Operator is not required to perform certain services for the
operation and maintenance of the Facility and such services are provided by the
EPC Contractor, Operator shall coordinate with the EPC Contractor to the extent
required for the performance of its obligations hereunder and the efficient
operation of the Facility.
During the Operating Period, Operator agrees that it shall cooperate with the
Manager to ensure that the operation and maintenance of the Facility is
performed in a manner required by the Project Contracts and in accordance with
this Agreement.
3.6Risk of Loss. To the extent not covered by the EPC Contract, Operator shall
be responsible for the operation and maintenance of the Facility and shall
ensure that all necessary services required to operate and maintain the Facility
are properly performed in accordance with the terms hereof. Except as otherwise
provided herein, Operator does not have risk of loss for the Facility, LNG or
Natural Gas owned by Customers or Owner.
3.7Standard for Performance of Obligations. In the performance of Services
hereunder, Operator shall not use any tangible assets of Owner for Operator's
own benefit (except in the exercise of its rights and obligations under this
Agreement) or for the benefit of Operator's Affiliates (other than Cheniere
Energy Partners, L.P. and its subsidiaries) without the written consent of Owner
which consent will not be unreasonably withheld. Based on information known to
Operator at the time and subject to all contractual obligations of the Owner and
Operator's obligations under this Agreement, Operator will not prioritize any
interests of its Affiliates (excluding Cheniere Energy Partners, L.P. and its
subsidiaries) in a manner adverse to Owner.

12

--------------------------------------------------------------------------------




Operator shall operate and maintain the Facility and perform all the Services
hereunder in accordance with:
(a)all Applicable Laws;
(b)all Government Approvals, including the FERC Authorization;
(c)the Project Contracts;
(d)the terms of Operator's and Owner's insurance policies;
(e)the terms of this Agreement;
(f)International LNG Terminal Standards;
(g)the applicable Approved Operating Plan, Approved Budget, and Approved
Maintenance Program;
(h)the Standing Procedures; and
(i)the instructions of the Manager in accordance with the terms of the
Management Service Agreement.
If Operator is aware of a conflict between any of the above requirements,
Operator shall inform Owner, and Owner shall promptly resolve the conflict.
Prior to such resolution by Owner, Operator shall give precedence to the
obligations in the priority set forth above.
Notwithstanding anything herein to the contrary, in no event shall Operator be
required to operate the Facility if it determines in its reasonable opinion that
to do so would violate the mutually agreed upon safety or environmental
standards as determined by Owner and Operator.
3.8Government Approvals. Operator shall procure, obtain, maintain and comply
with all Government Approvals, including all modifications, amendments and
renewals of Governmental Approvals which may be required under any Applicable
Laws for the operation and maintenance of the Facility and the performance of
its obligations hereunder and which need to be procured and maintained by or in
the name of Operator. Owner shall provide Operator with such assistance and
cooperation as may reasonably be required in order to obtain and maintain all
such Government Approvals. Operator shall provide Owner and any other Person
nominated by Owner with such assistance and co-operation as may be reasonably
required in order to obtain and maintain all necessary Government Approvals for
the operation and maintenance of the Facility. Operator shall perform the
Services, including the operation and maintenance of the Facility in accordance
with the terms and conditions of the FERC Authorization and all other Government
Approvals applicable to the operation and maintenance of the Facility.

13

--------------------------------------------------------------------------------




3.9Liens. Operator shall not permit any Lien to be filed or otherwise imposed on
any part of the Facility or Site as a result of the performance of the Services
or its engagement or employment of any Subcontractor for the performance of the
Services. If any Lien is filed as a result of Operator's breach of its
responsibilities hereunder, and if Operator does not within thirty (30) days of
the filing of the Lien cause such Lien to be released and discharged, or file a
bond satisfactory to Owner in lieu thereof, Owner shall have the right to pay
all sums necessary to obtain such release and discharge such Lien. Operator
shall reimburse Owner for all such costs, including reasonable attorneys' fees,
within five (5) days of Owner's written demand therefor. Notwithstanding the
foregoing, Operator shall not be responsible for any Lien filed on the Facility
or Site that was permitted by, or that arises out of or was caused by the
actions of, Owner.
3.10Qualification to Operator's Obligations. Operator shall: (i) not be liable
to Owner for any Loss suffered or incurred by Owner or any third Person and (ii)
be indemnified and held harmless by Owner for any Loss suffered or incurred by
Operator or in respect of the claims of any third Person to the extent in each
such case that such Loss is as a direct result of:
(a)Operator's compliance with the terms of this Agreement or any other Project
Contract;
(b)Operator's compliance with any instruction or direction given by Owner or any
constraint imposed by Owner at any time upon Operator which is different from
those otherwise provided by this Agreement;
(c)Owner's failure to comply with its obligations under this Agreement,
including failure to make timely payment of Operating Expenses included in the
Approved Operating Plan or otherwise payable in accordance with this Agreement,
or any other Project Contract (unless any such obligation was to be performed by
Operator pursuant to the terms of this Agreement or any other Project Contract),
which failure has an adverse effect on Operator's ability to perform the
Services except to the extent that such failure is a result of any negligence,
willful misconduct or breach of this Agreement by Operator;
(d)a design, manufacturing or construction defect in the Facility or any
component incorporated therein;
(e)the absence or lapse of any Government Approval, other than any absence or
lapse resulting from Operator's failure to comply with its obligations under
Section 3.8;
(f)a Contractor's failure to comply with its obligations under any Project
Contract or any other contract between a Contractor and Owner relating to the
Facility, which failure results in Operator's inability to perform its
obligations hereunder, except to the extent that such failure is a result of any
negligence, willful misconduct or breach of this Agreement by Operator; or
(g)lack of spare parts except to the extent that it is the result of any
negligence, willful misconduct or breach of this Agreement by Operator.







14

--------------------------------------------------------------------------------




ARTICLE IV.
RESPONSIBILITIES AND RIGHTS OF OWNER


4.1Owner Responsibilities. Owner shall perform and be responsible for the
following ongoing activities:
(a)providing and maintaining insurance in accordance with Section 14.1;
(b)providing utilities reasonably required by Operator to perform the Services;
(c)providing all public relations (except for those referred to in the Services)
and assist Operator, if requested, in performing all necessary public relations
activities with the local community and public agencies;
(d)contracting with the Marine Services Company;
(e)paying Operator the amounts owed under this Agreement;
(f)complying, with Operator's assistance, with all Owner requirements in
Government Approvals identified in Section 4.4; and
(g)managing all loan or financing agreements.
4.2Owner's Retained Rights. Owner shall retain all rights and powers relating to
the operation and maintenance of the Facility not specifically granted to
Operator under this Agreement (the “Retained Rights”), including the following
rights and powers to:
(a)review and determination of general policies and procedures not delegated to
Operator;
(b)approve of all press releases and publicity material relating to this
Agreement or the Facility;
(c)approve of commitments to incur expenditures in relation to any expenditures
not included in the applicable Approved Budget;
(d)approve of any amendment to, waiver or revision of or termination of any
Project Contract;
(e)conduct or resolve any dispute in relation to any Project Contract (other
than this Agreement in relation to Operator);
(f)perform (or engage a third party to perform) any obligations of Operator if
Operator fails to perform such obligations hereunder (which will result in (i) a
reduction in the Operating Expenses included in the Approved Operating Plan
associated with such obligations equal to the reasonable costs of, or incidental
to, performing (or engaging a third party to perform) such obligations and (ii)
to the extent such costs exceed such Operating Expenses, a reduction in the O&M
Fee paid or payable for the applicable Year equal to such excess);

15

--------------------------------------------------------------------------------




(g)other than routine and ordinary course matters regarding the operation and
maintenance of the Facility, notify and communicate with Government Authorities
regarding the Facility;
(h)enter and inspect the Facility by Owner's employees or agents, to accompany
or send prospective Customers to the Facility for review, including any
environmental assessment or review, and to make repairs or improvements. Prior
to such access, notice shall be given to Operator, whenever it is reasonable to
do so; and
(i)provide office space for Owner's employees or agents to work, have meetings,
conduct audits, investigations, entertain visitors and customers, access to high
speed internet network connection, private phone line, access to copiers, fax
machines, use of general office supplies, toilets, showers and kitchen
facilities, and capability to reserve conference rooms.
4.3Review and Approval. Except (i) for a request for consent to assignment of
Operator's rights under this Agreement to a Person who is not an Affiliate of
Operator and (ii) as expressly otherwise set forth in this Agreement, Owner
shall review in a timely fashion and not unreasonably withhold its approval of
all items submitted by Operator to Owner for its approval. Notwithstanding the
foregoing, the Approved Operating Plan, Approved Budget and Approved Maintenance
Program shall govern Operator's performance of its obligations hereunder until a
new such plan, program or budget is approved by Owner in accordance with Section
7.3.
4.4Government Approvals. Owner shall procure, obtain, and maintain all
Government Approvals required under any Applicable Law to be obtained in the
name of Owner for the operation and maintenance of the Facility. Operator shall
provide Owner with such assistance and cooperation as may reasonably be required
by Owner to obtain and maintain all such Government Approvals.
ARTICLE V.
O&M EMPLOYEES AND REPRESENTATIVES OF PARTIES


5.1O&M Employees; Subcontractors. Operator and O&M Services shall identify,
recruit, interview, and, subject to Owner's approval, hire or engage the O&M
Employees and any Subcontractors. Operator and O&M Services shall cause all O&M
Employees to be, and ensure that all persons providing services through
Subcontractors are, qualified (and if required, licensed) in the duties to which
they are assigned. The working hours, rates of compensation, and all other
matters relating to the engagement of the O&M Employees and any Subcontractors
shall be determined in accordance with any Approved Budget.
5.2Employee Compliance with Regulations. Operator shall ensure that each O&M
Employee and person providing services through a Subcontractor shall at all
times comply with Applicable Laws and Governmental Approvals applicable to the
Site and the regulations and safety requirements of Owner at the Site.

16

--------------------------------------------------------------------------------




5.3Representative of Operator. Operator shall appoint, subject to Owner's prior
approval, a properly qualified individual to act as the representative of
Operator (the “Operator's Representative”). Operator's Representative shall
advise Owner on issues regarding the operation and maintenance of the Facility.
Operator's Representative is authorized and empowered to act for and on behalf
of Operator on all matters concerning this Agreement and its obligations
hereunder, other than any amendments to or waivers under this Agreement. In all
such matters, Operator shall be bound by the written communications, directions,
requests, and decisions given or made by Operator's Representative (or its
designee) within the scope of its responsibilities.
5.4Representative of Owner. Owner shall appoint an individual (“Owner's
Representative”) to act as the representative of Owner in connection with the
operation and maintenance of the Facility. Owner shall notify Operator of the
identity of Owner's Representative and any individual appointed in replacement
thereof. Owner's Representative shall have full authority to act on behalf of
Owner in all matters concerning the operation and maintenance of the Facility
and the performance of Owner's obligations under this Agreement, other than
authority to agree to any amendments, modifications, or waivers of this
Agreement, and except in relation to matters which Owner may from time to time
by Notice to Operator reserve to itself. Owner shall, subject to the foregoing,
be bound by the written communications, directions, requests, and decisions
given or made by Owner's Representative within the scope of its
responsibilities. Notwithstanding anything to the contrary herein, the Parties
acknowledge and agree that (a) Owner and Owner Representative shall act at the
direction of the GP Board as determined by the LLC Agreement, (b) no approval,
consent, determination, decision, waiver, consultation or other similar action
of Owner, through Owner Representative or otherwise, under or with respect to
this Agreement (each, an “Owner Action”) shall be deemed to occur and be
effective without the prior written approval of (i) the GP Board and (ii) to the
extent the GP Board does not have authority to take such action under the LLC
Agreement without approval of the Executive Committee (as defined in the LLC
Agreement), as determined by the GP Board, the Executive Committee, (c) any
notice provided to Owner by Operator in connection with the performance of
Services, termination of Services, Disputes or the Operating Plan shall be
provided concurrently to the GP Board, and (d) Owner shall be entitled to, and,
upon request, shall, provide the GP Board with all documentation, reports and
other materials received under this Agreement; provided that the GP Board may
delegate its authority to direct Owner and/or approve Owner Actions in its sole
discretion, subject to any limitations in the LLC Agreement, and such delegation
of authority shall be provided in writing to Operator.
5.5Operator Employment of O&M Employees. Operator acknowledges and agrees that
all O&M Employees shall be employed by Operator or an Affiliate of Operator
(other than Cheniere Energy Partners, L.P. and its subsidiaries (including
Owner)). Operator will be responsible for, or arrange for, paying the salaries
and all benefits of such employees, meeting all governmental liabilities with
respect to such employees, and supervising and determining all job
classifications, staffing levels, duties, and other terms of employment for the
O&M Employees in accordance with Applicable Laws. Operator shall have full
supervision and control over the O&M Employees and shall use all reasonable
efforts to maintain appropriate order and discipline among its personnel and
shall cause each Subcontractor to maintain similar standards with respect to
such Subcontractor's personnel.  

17

--------------------------------------------------------------------------------




5.6Statutory Employees for Purposes of Louisiana Worker's Compensation Act. In
all cases where Operator's or any of its Affiliates' employees (defined to
include the direct, borrowed, special, or statutory employees of Subcontractors
of any tier) are performing Services in or offshore the state of Louisiana or
are otherwise covered by the Louisiana Workers' Compensation Act, La. R.S.
23:1021, et seq., Owner and Operator agree that the Services performed by
Operator, Subcontractors of any tier, and Operator's and its Affiliates', and
Subcontractors' (of any tier) employees pursuant to this Agreement are an
integral part of and are essential to the ability of Owner to generate Owner's
goods, products, and work for the purpose of La. R.S. 23:1061A(l). Furthermore,
Owner and Operator agree that Owner is the statutory employer of Operator's and
its Affiliates' and Subcontractors' (of any tier) employees for purposes of La.
R.S. 23:106lA(3), and that Owner shall be entitled to the protections afforded a
statutory employer under Louisiana law. Regardless of Owner's status as the
statutory or special employer (as defined in La. R.S. 23:1031(c)) of the
employees of Operator and its Affiliates and Subcontractors of any tier, and
regardless of any other relationship or alleged relationship between such
employees and Owner, Operator and its Affiliates (other than Cheniere Energy
Partners, L.P. and its subsidiaries) shall be and remain at all times primarily
responsible for the payment of all workers compensation and medical benefits to
Operator's and its Affiliates', and Subcontractors' (of any tier) employees, and
none of Operator, its Affiliates, or Subcontractors, or their respective
insurers or underwriters shall be entitled to seek contribution or indemnity for
any such payments from Owner or any other member of the Owner Group.
Notwithstanding the foregoing, under no circumstances shall this Section 5.6 be
interpreted to relieve Operator and O&M Services from their respective full
responsibility and liability to Owner under this Agreement for the employees of
Operator and its Affiliates or Subcontractors of any tier (whether or not such
employees are a statutory, special or borrowed employee, or otherwise),
including Operator's and O&M Services' obligations to defend, indemnify and hold
harmless the Owner Group from and against injury or death to such employees or
damage to or destruction of property of such employees, as provided in this
Agreement.
ARTICLE VI.
INFORMATION, REPORTS, AUDITS, RECORDS, FERC AND HOMELAND SECURITY REQUIREMENTS


6.1Information; Project Contracts. Owner shall provide Operator with all
information in Owner's possession reasonably necessary for Operator to carry out
its duties hereunder.
Owner shall deliver to Operator (a) a copy of each of the Project Contracts
which is currently in effect to Operator promptly after the execution of this
Agreement and (b) a copy of each of the Project Contracts which are executed
after the date hereof promptly after their execution. Before executing any
amendment, modification or supplement to a Project Contract, or any other
agreements which may affect the performance of the Services by Operator (each an
“Additional Agreement”), Owner shall to the extent reasonably practicable
consult with Operator to determine the impact (if any) of such Additional
Agreement on any then-effective Approved Operating Plan, Approved Maintenance
Program, Approved Budget, this Agreement or Operator's performance of the
Services hereunder.

18

--------------------------------------------------------------------------------




Within fourteen (14) days (or if additional time is required to review any
Additional Agreement such longer period as may be agreed by the Parties) of
receiving a proposed Additional Agreement for review, Operator shall notify
Owner in writing that:
(i)
it can comply with such Additional Agreement without any amendment to this
Agreement, the Services or the then-current Approved Operating Plan, Approved
Maintenance Program or Approved Budget; or

(ii)
setting forth any proposed changes to this Agreement, the Services or the
then-current Approved Operating Plan, Approved Maintenance Program or Approved
Budget and specifying the reasons why such changes are necessary.

Owner may in its sole discretion, enter into the proposed Additional Agreement,
on or before receipt of Notice from Operator; provided, however, that in the
event that Owner receives a Notice from Operator pursuant to Section 6.1(ii) and
has not incorporated each change requested by Operator into this Agreement, then
(x) any Dispute relating to the need for such changes shall, following the
execution and delivery of such Additional Agreement, be resolved pursuant to
Article XVIII, and (y) pending resolution of such Dispute, Operator shall,
subject to Section 3.10, comply with the terms and conditions of such Additional
Agreement.
Owner shall cause a copy of each Additional Agreement executed and delivered by
Owner to be provided to Operator within ten (10) days following execution and
delivery thereof by each of the parties thereto.
6.2Reports and Written Notices. Operator shall provide Owner with such reports
as are required or reasonably requested from time to time by Owner, and shall
comply with those reporting requirements prescribed by Applicable Laws or set
out in the Project Contracts, the Approved Operating Plan, Approved Maintenance
Program, the Standing Procedures, or any Government Approval, which are defined
therein as being Operator responsibilities. If Owner requests any report,
contract, agreement, arrangement, document or other information relating to or
in connection with the Facility or the Services (including any Subcontracts,
other third party contracts and any agreements or arrangements related thereto),
Operator shall use reasonable efforts (subject to the provisions of any
confidentiality or similar agreement to which Operator is a party) to attain
such report, contract, agreement, arrangement, document or other information at
the request of Owner and shall submit such report, contract, agreement,
arrangement document or other information to Owner as soon as reasonably
practicable following such request.
Owner may from time to time specify any changes to be made to any of the formats
for any report or plan (including any Operating Plan, Budget or Maintenance
Program) required hereunder. The relevant revised format shall be adopted by
Operator with effect from the date of such revision and shall be applied in
relation to the first period to which such report or plan relates commencing
after receipt of Owner's Notice specifying such changes.
6.3Cooperation With and Reporting to the FERC. Owner is required to provide
regular reports and other information to the FERC. The Facility will also be
subject to regular inspections by the FERC staff, and continuous monitoring by
inspectors providing reports to the FERC. Operator shall assist Owner with all
interfaces with the FERC as follows:

19

--------------------------------------------------------------------------------




(a)Operation and maintenance procedures and manuals, as well as emergency plans
and safety procedure manuals, shall be filed with the FERC prior to
commissioning operations. These documents include selected Standing Procedures
as listed in Schedule 4 plus other documents developed by the EPC Contractor.
These documents are subject to changes recommended by the FERC and resubmittal
to FERC as required by the FERC.
(b)The US Coast Guard shall be notified of any proposed revisions to the
security plan and physical security of the Facility prior to commissioning the
Facilities. Operator shall assist Owner in the development of these plans.
(c)Additional Site inspections and technical reviews will be held by FERC staff
prior to commencement of operation of the Facility. Operator shall cooperate
with Owner at all times in this regard.
(d)The Facility shall be subject to regular FERC staff technical reviews and
Site inspections on at least a biennial basis or more frequently as
circumstances indicate. Prior to each FERC staff technical review and Site
inspection, Owner shall respond to a specific data request including information
relating to possible design and operating conditions that may have been imposed
by other agencies or organizations, provision of up-to-date detailed piping and
instrumentation diagrams reflecting Facility modifications and provision of
other pertinent information not included in the semi-annual reports described
below, including Facility events that have taken place since the previously
submitted annual report. Operator shall assist Owner with these FERC reviews,
requests, inspections, and reports as required.
(e)Semi-annual operational reports shall be filed with the FERC to identify
changes in Facility design and operating conditions, abnormal operating
experiences and activities, as well as Facility modifications including future
plans and progress thereof. Abnormalities should include, but not be limited to:
unloading/shipping problems, potential hazardous conditions from offsite
vessels, storage tank stratification or rollover, geysering, storage tank
pressure excursions, cold spots on the storage tanks, storage tank vibrations
and/or vibrations in associated cryogenic piping, storage tank settlement,
significant equipment or instrumentation malfunctions or failures, non-scheduled
maintenance or repair (and reasons therefore), relative movement of storage tank
inner vessels, vapor or liquid releases, fires involving Natural Gas and/or from
other sources, negative pressure (vacuum) within a storage tank and higher than
predicted boil-off rates. Adverse weather conditions and the effect on the
Facility also should be reported. Reports should be submitted within forty-five
(45) days after each period ending June 30 and December 31. In addition, a
section entitled “significant plant modifications proposed for the next 12
months (dates)” also shall be included in the semi-annual operational reports.
Such information will provide the FERC staff with early notice of anticipated
future construction/maintenance projects at the Facility. Operator shall develop
for Owner any semi-annual operational reports that may be due during the period
after the initial Substantial Completion Date.

20

--------------------------------------------------------------------------------




(f)Significant non-scheduled events, including safety-related incidents (i.e.,
LNG or Natural Gas releases, fires, explosions, mechanical failures, unusual
over pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours or such earlier period as required by Applicable Law. In
the event an abnormality is of significant magnitude to threaten public or O&M
Employee safety, cause significant property damage, or interrupt service,
notification shall be made immediately, without unduly interfering with any
necessary or appropriate emergency repair, alarm, or other emergency procedure.
This notification practice shall be incorporated into the Facility's emergency
plan. Operator shall develop for Owner any such reports that may be required
during the Operating Period. Examples of reportable LNG-related incidents
include:
•
Fire;

•
Explosion;

•
Property damage exceeding $10,000;

•
Death or injury requiring hospitalization;

•
Free flow of LNG for five minutes or more that results in pooling;

•
Unintended movement or abnormal loading by environmental causes, such as an
earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the parts of the Facility that contain, control, or
process Natural Gas or LNG;

•
Any crack or other material defect that impairs the structural integrity or
reliability of any part of the Facility that contains, controls, or processes
Natural Gas or LNG;

•
Any malfunction or operating error that causes the pressure of a pipeline or a
part of the Facility that contains or processes Natural Gas or LNG to rise above
its maximum allowable operating pressure (or working pressure for the Facility)
plus the build-up allowed for operation of pressure limiting or control devices;

•
A leak in a part of the Facility that contains or processes Natural Gas or LNG
that constitutes an emergency;

•
Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of an LNG storage tank;

•
Any safety-related condition that could lead to an imminent hazard and cause
(either directly or indirectly by remedial action of Operator), for purposes
other than abandonment, a twenty percent (20%) reduction in operating pressure
or shutdown of operation of a pipeline or a part of the Facility that contains
or processes Natural Gas or LNG;


21

--------------------------------------------------------------------------------




•
Safety-related incidents to LNG trucks or LNG Vessels occurring at the Facility;
or

•
Any other significant non-scheduled event which in the judgment of Operator's or
Owner's personnel and/or management should be reported even though it did not
meet the above criteria or the guidelines set forth in the Facility's incident
management plan.

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Facility to cease
operations. Following the initial notification, FERC staff will determine the
need for Owner to file a separate follow-up report or follow-up in the upcoming
semi-annual operational report. All follow-up reports should include
investigation results and recommendations to minimize a reoccurrence of the
incident. Operator shall develop for Owner any such reports that may be required
if the incident occurred after the initial Substantial Completion Date.
6.4Notice of Certain Matters. Upon obtaining knowledge thereof, Operator shall
submit to Owner prompt Notice of:
(a)any litigation or claims, disputes, or actions, pending or threatened,
concerning the Facility, any Project Contract, or the Services to be performed
hereunder;
(b)any lapse or termination of any Government Approval, or any refusal or
threatened refusal to grant, renew, or extend, or any action pending or
threatened that might affect the granting, renewal, or extension of any
Government Approval;
(c)any dispute with, or notice of violation or penalty issued by, any Government
Authority; or
(d)any other material information regarding the Facility.
6.5Notice of Other Matters. Operator also shall provide Notice to Owner of the
matters described below within the time period specified for each matter:
(a)Operator shall provide Notice to Owner as soon as possible in the event of
any equipment failure which will require an expenditure of greater than
$5,000,000;
(b)Operator will provide prompt Notice to Owner regarding any material
deviations from the Approved Operating Plan;
(c)With respect to any equipment procured by Operator on behalf of Owner,
Operator shall deliver a copy of any relevant Manufacturer's Recommendations or
other industry information to Owner as soon as reasonably practicable following
receipt thereof by Operator;

22

--------------------------------------------------------------------------------




(d)Operator shall provide Notice as soon as possible of the violation of any
Government Approval or Applicable Law in the operation and maintenance of the
Facility; and
(e)Operator shall provide Owner with safety incident reports within three (3)
Days of the occurrence of any safety incident except for any safety incident
involving a significant non-scheduled event such as LNG or Natural Gas releases,
fires, explosions, mechanical failures, unusual over-pressurizations or major
injuries which shall be provided to Owner within eight (8) hours of the
occurrence of such incident; provided, however, notification shall be provided
to Owner immediately if the incident is of significant magnitude to threaten
public or O&M Employee safety, cause significant property damage or interrupt
the operation of the Facility.
6.6Books and Records. Operator shall maintain, in accordance with International
LNG Terminal Standards, complete, accurate, and up-to-date records, books, and
accounts relating to the operation and maintenance of the Facility, and as
necessary to verify (i) the incurring and payment of all capital and operating
expenditures, and (ii) Operator's performance of its obligations hereunder. All
financial books, records and accounts maintained by Operator shall be maintained
in accordance with generally accepted accounting practices and shall be in a
format sufficient to permit the verification referred to above. Operator shall
retain all such books and records for five (5) years or longer if required by
Applicable Laws.
6.7Audits. Owner or its designee shall have the right at its own expense to
carry out audit tasks of a financial, technical, or other nature in relation to
the operation and maintenance of the Facility once each Year upon not less than
thirty (30) days (or such shorter period if required by Applicable Law) prior
Notice to Operator. Operator shall make available, at the Site or at Operator's
home office location, to Owner or its designee, and Owner or its designee shall
have the right to review, all contracts, books, records, and other documents
relating to the Services provided by Operator, and Owner or its respective
designee may make such copies thereof or extracts therefrom as Owner or such
designee may deem appropriate. Operator shall use reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
required to be done, in connection with any financial report prepared by or on
behalf of Owner, including preparing for or providing to Owner reports,
certificates, schedules, and opinions.
6.8Requirements of Department of Homeland Security.
(a)Facility Security Plan. Owner is subject to the requirements found in 33
C.F.R. Part 105, and is required to develop and submit a Facility Security Plan
(“FSP”) to the cognizant Coast Guard Captain of the Port (“COTP”) for review and
approval. All submitted security plans will be initially reviewed by a
contractor at the National FSP Review Center. Final FSP review and approval will
be made by the cognizant COTP. Owner will submit the FSP to the COTP
approximately twelve (12) months prior to Ready for Start Up of the Facility so
that adequate time is available for review and revision and for training of
personnel. Operator shall assist Owner in the development of this FSP as
required. The EPC Contractor will structure all training programs for Owner to
comply with the FSP. O&M Employees shall be trained to comply with the FSP.

23

--------------------------------------------------------------------------------




(b)Facility Security Assessment. Owner is required to develop a Facility
Security Assessment (“FSA”) which addresses “response procedures for fire or
other emergency response conditions” (33 C.F.R. 105.305(a)(2)). The US Coast
Guard also requires an emergency manual for LNG terminals in accordance with 33
C.F.R. 127.307. The emergency manual will be prepared and submitted to the COTP,
along with the operations manual required by 33 C.F.R. 127.305, for approval
before the Facility can be placed in service. Operator shall assist Owner in the
development of the FSA and the emergency manual.
(c)Vessel Security Plan. 33 C.F.R. 105.240 requires that Owner address measures
for interfacing with vessels calling at the Facility. Those measures will be
identified in the FSA and will be included in the FSP. Each vessel calling at
the Facility will also have a vessel security plan. Operator security personnel
on behalf of Owner will coordinate Facility activities with the Marine Services
Company and the operators of the vessels. It is anticipated that the COTP will
establish a moving safety zone around the LNG Vessels while underway and a
stationary safety zone around the moored LNG Vessels at the Facility. Except as
authorized by the COTP, all vessels other than those attending the LNG Vessel
will be excluded from the safety zone area. To the extent deemed necessary by
the COTP, the Marine Services Company, in concert with the vessel operators,
will provide waterside security patrols to assist the COTP in enforcing the
safety zone requirements. In the event that the COTP determines that
establishment of a security zone is appropriate, usually in response to a
specific known or perceived threat, the Marine Services Company will confer with
the COTP and provide any additional forces necessary to meet the security goals
established at that time. Operator shall assist the Marine Services Company in
coordinating all vessels calling on the Facility during the Operating Period and
shall comply with all requirements of the FSP, the appropriate vessel security
plan, safety zone requirements, and all other directions of the COTP.
ARTICLE VII.
MAINTENANCE PROGRAM, OPERATING PLANS AND BUDGETS


7.1Maintenance Program. Not later than one hundred and twenty (120) days before
the initial Substantial Completion Date for the Facility and, thereafter, at the
same time as it submits each new Operating Plan for the Facility, Operator shall
prepare and submit to Owner for its approval, as a part of the Operating Plan,
Operator's proposed Maintenance Program for the following Operating Year. The
Maintenance Program shall be comprised of a timetable of the proposed number of
hours of maintenance and the timing of such maintenance, and shall contain such
terms and conditions as required to enable the Facility to comply with Owner's
obligations under the Project Contracts. The proposed Maintenance Program will
be submitted to Owner for its approval in accordance with the provision of
Section 7.3 in conjunction with the approval of the Operating Plan for the
Facility. Except as provided in Article XVII, no changes shall be made to the
Approved Maintenance Program by Operator without the prior written approval of
Owner. However, following the establishment of the Approved Maintenance Program,
Owner and Operator may agree to amendments to the Approved Maintenance Program
and Operator shall incorporate such amendments into the Approved Maintenance
Program promptly after receiving notification from Owner of such amendments.

24

--------------------------------------------------------------------------------




7.2Operating Plans and Budgets.
(a)Pre-Mobilization Period. The Operating Plan shall include (and each amendment
thereto shall include) a program and timetable for the performance of Operator's
obligations under Article III and a Budget for the Pre-Mobilization Period and
shall only relate to the Services provided under this Agreement. The Budget
shall show (and any amendment thereto shall show), in such detail reasonably
acceptable to Owner and on a Month by Month basis, an itemized estimate of the
amount of each Operating Expense to be incurred in the implementation of the
Operating Plan by Operator. The Budget shall include (and each amendment thereto
shall include) reasonable detail regarding each expense category set out in Part
2 of Schedule 2 or shall be in such other form as Owner may reasonably request.
(b)Mobilization and Start-Up Period. Not later than sixty (60) Days prior to the
commencement of the Mobilization and Start-Up Period, Operator shall prepare and
submit to Owner, or update and revise, if previously submitted to Owner,
Operator's proposed Operating Plan for the Mobilization and Start-Up Period.
This Operating Plan shall include a program and timetable for the performance of
Operator's obligations under Article III and a Budget for the Mobilization and
Start-Up Period and shall only relate to the Services provided under this
Agreement. The Budget shall show, in such detail reasonably acceptable to Owner
and on a Month by Month basis, an itemized estimate of the amount of each
Operating Expense to be incurred in the implementation of the Operating Plan by
Operator. The Budget shall include reasonable detail regarding each expense
category set out in Part 2 of Schedule 2 or shall be in such other form as Owner
may reasonably request.
(c)Operating Period. Not later than forty-five (45) days before the beginning of
each Operating Year, Operator shall prepare and submit to Owner Operator's
proposed Operating Plan for the Facility for the following Operating Year. Each
Operating Plan shall be prepared so as to comply and be consistent with
Operator's obligations set out in Article III and shall only relate to the
Services provided under this Agreement. Each Operating Plan shall show, in such
detail reasonably required by Owner, and on a Month-by-Month basis, all relevant
information relating to the anticipated operation and on-going maintenance of
the Facility by Operator, including the relevant information listed in Part 1 of
Schedule 2. Together with each proposed Operating Plan submitted to Owner for an
Operating Year, Operator shall prepare and submit to Owner a proposed Budget for
the Facility for that Operating Year, which shall only relate to the Services
provided under this Agreement. The Budget shall show, in such detail reasonably
required by Owner and on a Month-by-Month basis, an itemized estimate of the
amount of each Operating Expense to be incurred in the implementation of the
Operating Plan for the Facility in that Operating Year by Operator. The Budget
shall include reasonable detail regarding each expense category set out in Part
2 of Schedule 2 or shall be in such other form as Owner may reasonably request.
(d)    Determination of Operating Plan and Budget. Operator acknowledges and
agrees that no future Operating Plan shall require payment or reimbursement of,
whether as Operating Expenses or otherwise, any costs and expenses (A) incurred
by Operator or its Affiliates in or with respect to any Applicable Period (or,
after the initial Substantial Completion Date, any applicable Operating Year)
prior to the Applicable Period (or, after the initial Substantial Completion
Date, the Operating Year) to which the Operating Plan relates, (B) except for
equity or equity-based compensation to O&M Employees set forth in the Approved
Budget, related to equity or equity-based compensation (including any
compensation based on or otherwise related to Equity Securities (as defined in
the Agreement of Limited Partnership of Cheniere Energy Partners, L.P., as may
be amended from time to time), (C) except for cash incentive compensation to O&M
Employees set forth in the

25

--------------------------------------------------------------------------------




Approved Budget, related to cash incentive compensation, (D) payable or
otherwise related to any senior officer of Cheniere Energy, Inc., (E) related to
or otherwise in connection with the Crest Royalty Agreement (as defined in the
Agreement of Limited Partnership of Cheniere Energy Partners, L.P., as may be
amended from time to time), (F) allocating corporate overhead or administrative
costs of or related to any member of the Operator Group (including costs
associated with investor and public relations; accounting, finance and tax
functions; human resources; business development efforts; sales and marketing;
office space; third party professional, audit and legal expenses; travel and
entertainment; telecommunications; computers and office equipment; insurance;
and taxes), (G) included as a direct cost for purposes of calculating Buyer's
Per Cargo Operating Profit (as defined in the CMI SPA) or included as an
indirect cost for purposes of calculating Buyer's Quarterly Indirect Costs (as
defined in the CMI SPA), (H) of compensation of personnel providing services
pursuant to the Management Services Agreement, (I) except for plant-level
information technology, of software licenses and similar technology-related
expenses to support trading, risk management, gas procurement and LNG sales and
marketing, (J) except to the extent approved in the Risk Management Policy, of
LNG Vessels, or (K) which results in Cheniere Energy Partners, L.P. and its
subsidiaries paying twice for the same service provided pursuant to this
Agreement, and the Management Services Agreement or any other operation and
maintenance agreement, any other management service or similar agreement or
arrangement.
7.3Approval of Operating Plans, Budgets, and Maintenance Program. Upon receipt
by Owner of a proposed Operating Plan, Owner shall consider the proposed
Operating Plan and the corresponding Budget and Maintenance Program and, within
thirty (30) Days after such receipt, shall in its discretion either provide its
written approval of the proposed Operating Plan, Budget, or Maintenance Program
or request specific amendments to be made thereto. If Owner does not request any
amendments within said thirty (30) Day period, the Operating Plan and the
corresponding Budget and Maintenance Program shall be deemed approved. During
such period, Operator shall promptly provide to Owner all supplemental
information as may be reasonably requested by Owner and, at the request of
Owner, shall meet with Owner to explain and discuss the proposed Operating Plan,
Budget, and Maintenance Program for the Facility
From the Effective Date until the initial issuance of the Class B Units in
Cheniere Energy Partners, L.P. to Blackstone CQP Holdco LP, any operating plans
and budgets under this Agreement shall be interim and subject to review at the
determination of the GP Board.

26

--------------------------------------------------------------------------------




7.4Changes in Plans or Budgets. If Owner requests an amendment to a proposed
Operating Plan, Budget, or Maintenance Program for the Facility, the Parties
shall seek to incorporate such requests through the following procedure:
(a)Operator shall, within a reasonable time after its receipt of such request,
submit to Owner a revised Operating Plan (including a revised Budget and, if
applicable, a revised Maintenance Program) incorporating the amendments
requested by Owner, other than any such amendments which, in the reasonable and
professional opinion of Operator, will prevent its ability to perform the
Services in accordance with Article III. When submitting the revised Operating
Plan to Owner, Operator shall identify any amendments requested by Owner which
have not been incorporated into such amended Operating Plan, together with its
reasons therefor.
(b)Within a reasonable time after its receipt of any revised Operating Plan,
Budget, or Maintenance Program, Owner shall either provide its written approval
of the same or notify Operator of the amendments which it wishes to make
together with its reasons therefor. If Owner requests amendments, Owner and
Operator shall attempt to resolve all outstanding issues within thirty (30) Days
after receipt by Operator of Owner's notification of amendments to the revised
Operating Plan, Budget, or Maintenance Program.
(c)If no agreement can be reached on the proposed Operating Plan, Budget, or
Maintenance Program, or any item therein, within a reasonable time, the matters
in dispute shall be referred to the senior management of Owner and Operator for
resolution and the undisputed matters shall be deemed approved. If such Dispute
is not resolved within fifteen (15) days of the date of such referral, the
proposed Operating Plan, Budget and Maintenance Program as modified pursuant to
the instructions and directions of Owner shall be adopted as the “Approved
Operating Plan,” “Approved Budget,” and “Approved Maintenance Program” for the
applicable Operating Year, Pre-Mobilization Period or Mobilization and Start-Up
Period, as the case may be.
(d)Upon approval by the Parties, or the adoption by Owner, of any Operating
Plan, Budget, and Maintenance Program for the Facility, Operator shall thereupon
be obligated to carry out the work included in the Approved Operating Plan and
Approved Maintenance Program in accordance with the timetable and other
parameters included therein and in accordance with the financial parameters
included in the corresponding Approved Budget; provided, that if Operator has
notified Owner in writing of any Dispute regarding such Approved Operating Plan,
Approved Maintenance Program or Approved Budget but Owner has adopted such plan,
program or budget without resolving such Dispute, Operator's obligations
hereunder with respect to performing such disputed matter shall be subject to
the terms and conditions of Section 3.10.
7.5Monthly Meetings; Modification of Operating Plan. Operator's and Owner's
Representatives shall, if requested by either Party, meet on the fifteenth
(15th) day of each Month, or if such day is not a business day, the first
business day thereafter, to review and discuss:

27

--------------------------------------------------------------------------------




(a)the Billing Report for the Facility for the preceding Month, as submitted by
Operator pursuant to Section 8.6; and
(b)any proposed adjustments in the relevant Approved Operating Plan, Approved
Budget, or Approved Maintenance Program for the Facility to reflect:
(i)    any changes in assumptions in the Approved Operating Plan, Approved
Budget, or Approved Maintenance Program which might be desirable in the light of
the performance of the Facility;
(ii)    any other material change in circumstance or assumption in the Approved
Operating Plan, Approved Budget, or Approved Maintenance Program; or
(iii)    any changes to the Services specified in the Approved Operating Plan,
Approved Budget, or Approved Maintenance Program.
The Parties shall seek to agree upon (i) each expenditure incurred by Operator
in the immediately preceding Month which varies from the Operating Expenses set
forth in the Approved Budget for such Month, and (ii) proposed adjustments, if
any, to be made to the Approved Operating Plan, in each case on or before the
twentieth (20th) day of such Month. If the Parties cannot reach agreement on or
before the twentieth (20th) day of the Month, any Dispute shall be referred to
dispute resolution in accordance with Article XVIII. Any adjustment to the
Approved Operating Plan as agreed to by the Parties or resolved in accordance
with Article XVIII shall be incorporated into the relevant Approved Operating
Plan and such adjustment shall become effective for purposes of this Agreement
from the date of Owner approval thereof (or resolution of such Dispute pursuant
to Article XVIII, if applicable) and shall be applied to the first period to
which such adjustment relates following such approval or resolution.
7.6Deviation. Operator shall notify Owner promptly (a) of any material
deviations or discrepancies from the projections contained in any applicable
Approved Operating Plan, (b) if Operator reasonably anticipates that the
Operating Expenses may materially exceed the Operating Expenses set forth in the
Approved Budget, or (c) of the occurrence of a Force Majeure Event, change in
Applicable Law, or other event or circumstance beyond the reasonable control of
Operator which occurs and which results in an increase in costs to Operator in
performing its obligations hereunder.
ARTICLE VIII.
RESPONSIBILITY FOR COSTS AND EXPENSES


8.1Owner and Operator Responsibility; Procurement of Materials and Services.
Owner shall pay, or reimburse Operator for, all Operating Expenses. Operator is
specifically authorized, as provided in a relevant Approved Budget, to procure
materials and services as agent for and in the name of Owner, for which Owner
shall pay the vendors of such materials and services, or at Owner's election,
reimburse Operator for such materials and services. All invoices for materials
and services procured under this Section 8.1 shall designate Owner as the
purchaser of such materials and services.

28

--------------------------------------------------------------------------------




8.2Operating Expenses. “Operating Expenses” shall mean, except as limited
pursuant to Section 7.2(d), the aggregate of all costs and expenses incurred
(and substantiated by copies of receipts or other evidence acceptable to Owner)
by Operator which are directly related to the performance of the Services or in
connection with the operation and maintenance of the Facility less all sales and
use Tax rebates relating to the Facility and the construction thereof that any
member of the Operator Group receives and that have not been paid to Owner
pursuant to Section 8.8, and, except as limited pursuant to Section 7.2(d),
shall include:
(a)Labor Costs;
(b)the cost of spares, tools, equipment, consumables, materials, chemicals,
catalysts, and supplies (other than Natural Gas) procured in accordance with the
provisions of this Agreement;
(c)the cost of Subcontract labor or services procured in accordance with the
provisions of this Agreement;
(d)capital expenditures and maintenance expenses incurred in accordance with the
provisions of this Agreement;
(e)the cost of information technology;
(f)the cost of any insurance premiums paid by Operator with respect to the
insurance obtained and maintained by Operator pursuant to Section 14.2; provided
that to the extent that Operator is liable under this Agreement for a Loss
covered by insurance, any deductible amount under any such insurance shall not
be an Operating Expense;
(g)the cost of office space, furnishings, equipment and supplies as well as the
cost of copies, postage, telephone, and facsimile transmissions;
(h)the cost of transportation, travel, and relocation of O&M Employees;
(i)all Taxes chargeable with respect to the operation and maintenance of the
Facility in accordance with Section 8.8;
(j)the cost of recruiting and training O&M Employees; and
(k)all other costs reasonably incurred in the performance of Operator's duties
under this Agreement.
8.3Limitations. Except as provided in the following sentence, Operator shall
have no authority to undertake any transaction or incur any expenditure in the
name of or on behalf of Owner or otherwise, which is not part of or which
exceeds any level specified in the then-current Approved Budget, unless approved
in writing by Owner. Operator shall be entitled to incur any expenditure which
is not part of or which exceeds any level specified in an Approved Budget if:
(a)such expenditure is necessary to remedy an Emergency and is otherwise
incurred in compliance with Article XVII; or

29

--------------------------------------------------------------------------------




(b)such type of expenditure is contemplated by an Approved Budget as it applies
to a particular Month in an Operating Year, and such expenditure or expenditures
with respect to the same activity:
(i)
is less than Ten Thousand Dollars ($10,000);

(ii)
does not result in Operator exceeding the applicable Monthly total for such
Approved Budget by more than ten percent (10%); and

(iii)
in the reasonable judgment of Operator, does not result in Operator exceeding
the total amount of the Approved Budget for such Operating Year, as such
Approved Budget may be adjusted from time-to-time during such Operating Year
pursuant to Section 7.5.

8.4O&M Account. Operator has established with a bank in its own name an account
for receipt of deposits (the “O&M Account”) for the purpose of paying Operating
Expenses. Owner shall fund the O&M Account in accordance with Section 8.5. The
O&M Account shall be the primary source for the payment of Operating Expenses
hereunder, and Operator shall draw funds from such account to pay Operating
Expenses.
Operator shall nominate individuals, to be approved by Owner, who shall have the
written authority to sign checks against the O&M Account within limits to be
agreed between Owner and Operator. Interest earned on the O&M Account shall
accrue for the benefit of Owner and shall be used by Operator only for the
payment of Operating Expenses incurred in accordance with the terms hereof.
8.5Estimated Operating Expenses. On or promptly following the Effective Date,
Operator shall submit to Owner an estimate of the amount of Operating Expenses
to be incurred (on a cash basis) during the then current and immediately
succeeding Month, with reasonable detail regarding the expected nature and
estimated amount of each such Operating Expense. Not later than the fifteenth
(15th) day of each Month thereafter during the Applicable Period, Operator shall
prepare and submit in writing to Owner an estimate of the total amount of
Operating Expenses to be incurred (on a cash basis) during the immediately
succeeding Month, with reasonable detail regarding the expected nature and
estimated amount of each such Operating Expense. Owner shall ensure sufficient
funds are available in the O&M Account to meet the estimated Operating Expenses
for the immediately succeeding Month. Operator shall not be obligated to advance
its own funds to the O&M Account for the payment of Operating Expenses. If such
Monthly estimate is less than or greater than the Actual Operating Expenses for
such Month, the difference shall be taken into account when Operator submits its
estimate for Operating Expenses in respect of the next Month, with reasonable
detail regarding the expected nature and estimated amount of each such Operating
Expense. Operator shall document all reconciliations in writing, and with
reasonable detail regarding the nature and amount of each Operating Expense
incurred and shall provide Owner with copies thereof.
8.6Billing Reports; Invoices. As soon as practicable after the end of each
Month, but in any case within thirty (30) days after the end of each Month,
Operator shall provide Owner with a Billing Report for the Facility setting
forth the Services provided to the Facility, the Actual Operating Expenses
incurred during such Month, with reasonable detail regarding the nature and
amount of each such Actual Operating Expense, and a comparison between the
amount of each Actual Operating Expense incurred during such Month and the
amount set forth in the estimate provided by Operator for such Month. Each
Billing Report shall only be with respect to this Agreement and the Actual
Operating Expenses hereunder (and shall exclude any costs and expenses related
to any other operation and maintenance agreement or any management service or
similar agreement or arrangement) and shall be accompanied by reasonable detail
to verify the Actual

30

--------------------------------------------------------------------------------




Operating Expenses were properly incurred, including appropriate time records,
receipts, cost accounting coding, and other information as Owner may reasonably
request. Concurrently with each Billing Report, Operator shall also provide
Owner with an invoice, payable by Owner within thirty (30) days of receipt,
reflecting:
(a)fees due under Article IX; and
(b)the Operating Expenses in that Month for the Facility (i) included in the
Approved Budget or otherwise permitted under Section 8.3 and (ii) to the extent
not already paid by Owner.
8.7Budget Reconciliation. As soon as practicable following the end of each
Month, but in any case within thirty (30) days after the end of each Month,
Operator shall provide Owner with a detailed reconciliation report which shall
set forth (a) the difference between the total amount of all Actual Operating
Expenses incurred during such Month for the Facility and the Operating Expenses
which were projected to be incurred during such Month in the Approved Budget for
the Facility, (b) the actual amount incurred for each line item in and the
amount of each line item in the Approved Budget for the Facility in that Month,
and (c) the reasons for such deviations. In Operator's final Billing Report
submitted after the end of the term of this Agreement, Operator shall set forth
a final reconciliation of the items described in this Section 8.7 and any other
items due or payable under this Agreement.
8.8Taxes.
(a)Notwithstanding anything in this Agreement to the contrary, Operator shall be
responsible for the payment of any income, franchise or similar tax assessed or
based upon the gross or net income of Operator and Owner shall be responsible
for the payment of any income, franchise or similar tax assessed or based upon
the gross or net income of Owner.
(b)If any Tax (other than payroll or other employee-related Taxes) is chargeable
to Operator in respect of Operating Expenses, including the supply of goods and
services hereunder to or by Operator, Owner shall pay such Tax directly to the
appropriate Government Authority, or, at Owner's election reimburse Operator for
such Tax. Operator and O&M Services shall, following consultation with Owner's
Representative, apply for any exemption available to it in respect of any Tax
payable by Operator or O&M Services.
(c)O&M Services shall participate in the Quality Jobs Program, abide by all
legal and administrative requirements of the Quality Jobs Program and timely
submit all Quality Jobs Program tax rebate filings to the appropriate Louisiana
governmental authorities. Operator shall cooperate with O&M Services to ensure
O&M Services abides by all legal and administrative requirements of the Quality
Jobs Program and timely submits all Quality Jobs Program tax rebate filings to
the appropriate Louisiana governmental authorities. Operator shall pay any tax
rebate amounts received pursuant to the Secondment Agreement to Owner within
five business days of having received such rebates.

31

--------------------------------------------------------------------------------




ARTICLE IX.
FEES


9.1Fees During Pre-Mobilization Period and Mobilization and Start-Up Period.
From and after the Effective Date, for Services performed by Operator during the
Pre-Mobilization Period and the Mobilization and Start-Up Period, Owner shall
pay Operator, in addition to the reimbursement of Operating Expenses pursuant to
Article VIII, a monthly fee equal to zero point six percent (0.6%) of the
capital expenditures in the previous Month (the “Pre-Operating Fee”) which shall
be payable in arrears on the date specified in Section 8.6; provided that no
monthly fee under this Section 9.1 shall be payable with respect to any capital
expenditures related to any Train after all payments under the EPC Contract by
Owner with respect to such Train have been made.
9.2Fees During the Operating Period. Following the Substantial Completion of
each Train, for Services performed by Operator during the Operating Period,
Owner shall pay Operator in addition to the reimbursement of Operating Expenses
pursuant to Article VIII, a fixed monthly fee of eighty-three thousand three
hundred thirty-three dollars and thirty-three cents ($83,333.33) (as Indexed)
for Services with respect to such Train (the “O&M Fee”). The O&M Fee shall be
payable in arrears on each date specified in Section 8.6 during the Operating
Period. The O&M Fee shall be prorated for any partial Month based upon the
number of days Services have been provided for the applicable Train(s) in such
Month.
ARTICLE X.
FORCE MAJEURE AND CAPACITY CHARGE SHORTFALL


10.1Nonperformance. Neither Party shall be in default in the performance of any
of its obligations under this Agreement or liable to the other Party for failing
to perform its obligations hereunder (other than the obligation to pay money
when due, as adjusted and/or limited pursuant to Section 10.3) to the extent
prevented by the occurrence of a Force Majeure Event; provided that, upon a
Force Majeure Event that is a Labor Dispute, Operator shall use commercially
reasonable efforts to resolve such Labor Dispute as soon as reasonably
practicable.
10.2Obligation to Diligently Cure Force Majeure. The Party affected by a Force
Majeure Event shall:
(a)provide prompt Notice to the other Party of the occurrence of the Force
Majeure Event, which Notice shall provide details with respect to the
circumstances constituting the Force Majeure Event, an estimate of its expected
duration, and the probable impact on the affected Party's performance of its
obligations hereunder;

32

--------------------------------------------------------------------------------




(b)use all reasonable efforts to continue to perform its obligations hereunder;
(c)take all reasonable action to correct or cure the event or condition
constituting the Force Majeure Event;
(d)use all reasonable efforts to mitigate or limit the adverse effects of the
Force Majeure Event and damages to the other Party, to the extent such action
would not adversely affect its own interests; and
(e)provide prompt Notice to the other Party of the cessation of the Force
Majeure Event.
10.3Effect of Continued Event of Force Majeure or Capacity Charge Shortfall.
Following the occurrence of a Force Majeure Event or the continuance of a
Capacity Charge Shortfall Period, Operator (a) shall take all reasonable
measures to mitigate or limit the amount of Operating Expenses until the effects
of the Force Majeure Event are remedied or such Capacity Charge Shortfall Period
has ended, (b) shall consult with Owner with respect to its plans to mitigate or
limit such Operating Expenses, (c) shall reduce or eliminate the O&M Fee as
appropriate to reflect modifications to levels of Services provided, and (d)
shall take such actions as are reasonably directed by Owner after consultation
with Operator. Owner shall continue to pay such reduced O&M Fee and Operating
Expenses as provided herein.
ARTICLE XI.
EVENTS OF DEFAULT AND REMEDIES
11.1Operator Events of Default. The following circumstances shall constitute
events of default on the part of Operator (“Operator Events of Default”) under
this Agreement:
(a)the bankruptcy, insolvency, dissolution, or cessation of the business of
Operator;
(b)Operator fails to obtain and maintain insurance required to be obtained and
maintained by it under this Agreement which failure continues for thirty (30)
Days after Operator's receipt of Notice of such failure from Owner;
(c)Operator assigns its rights under this Agreement except as permitted
hereunder;
(d)Operator ceases to provide all Services (as may be amended pursuant to
Section 3.1) required to be performed by it hereunder for ten (10) consecutive
days except as required or permitted hereunder; or
(e)a material failure by Operator to perform its obligations hereunder
(including the performing of Services (as may be amended pursuant to Section
3.1)) which continues for thirty (30) Days after Operator's receipt of Notice of
such failure from Owner which Notice shall include Owner's recommendation for a
cure of such failure, unless Operator commences to cure such failure within said
thirty (30) Days and cures such failure within seventy-five (75) Days after its
receipt of the aforesaid Notice.

33

--------------------------------------------------------------------------------




11.2Owner Events of Default. The following circumstances shall constitute events
of default on the part of Owner (“Owner Events of Default”) under this
Agreement:
(a)the bankruptcy, insolvency, dissolution, or cessation of the business of
Owner;
(b)a material failure by Owner to perform its obligations hereunder which
continues for thirty (30) Days after Owner's receipt of Notice of such failure,
unless Owner commences to cure such failure within said thirty (30) Days and
either cures or continues to diligently attempt the cure of such failure; or
(c)a default by Owner in its payment obligations to Operator, unless Owner has
cured such breach within thirty (30) days from receipt of Notice from Operator.
11.3Remedies.  Upon the occurrence and during the continuance of an Operator
Event of Default, Owner shall have the right, in its sole and absolute
discretion, to do any or all of the following: (a) terminate this Agreement
pursuant to Section 11.4; (b) obtain specific performance of Operator's
obligations hereunder; (c) perform (or engage a third party to perform)
Operator's obligations hereunder in exchange for (i) a reduction in the
Operating Expenses included in the Approved Operating Plan associated with such
obligations equal to the reasonable costs of, or incidental to, performing (or
engaging a third party to perform) such obligations and (ii) to the extent such
costs exceed such Operating Expenses included in the Approved Operating Plan, a
reduction in the O&M Fee paid or payable for the applicable year equal to such
excess); and (d) subject to Article XVIII, pursue any and all other remedies
available at law or in equity. Upon the occurrence and during the continuance of
an Owner Event of Default, Operator shall have the right, in its sole and
absolute discretion, to do any or all of the following: (A) terminate this
Agreement; and (B) subject to Article XVIII, pursue any and all other remedies
available at law or in equity.
11.4Termination Procedure. In the event of an Operator Event of Default or Owner
Event of Default, the non-defaulting Party may give a Notice of termination to
the other Party (a “Termination Notice”) which shall specify in reasonable
detail the circumstances giving rise to the Termination Notice. This Agreement
shall terminate on the date specified in the Termination Notice (“Termination
Date”), which date shall not be earlier than the date upon which the applicable
Party is entitled to effect such termination as provided herein.
11.5Termination for Convenience. In the event that with the consent or request
of the Supermajority Lenders under the Credit Agreement, the Collateral Agent
exercises any rights of a secured creditor with respect to the Collateral, then
the Collateral Agent shall have the right with the consent of the Supermajority
Lenders at any time prior to the end of six months after the first exercise of
such rights of a secured creditor to direct Owner to terminate Operator for
convenience by giving Operator six months' Notice of such termination.
11.6Successor to Operator. Upon receipt of a Termination Notice from Owner:
(a)Operator shall use all reasonable efforts to facilitate the appointment and
commencement of duties of any Person to be appointed by Owner to provide
administrative and advisory services in connection with the operation and
maintenance of the Facility (the “Successor Operator”) so as not to disrupt the
normal operation and maintenance of the Facility and shall provide full access
to the Facility and to all relevant information, data, and records relating
thereto to the Successor Operator and its representatives, and accede to all
reasonable requests made by such Persons in connection with preparing for taking
over the operation and maintenance of the Facility.

34

--------------------------------------------------------------------------------




(b)Promptly after termination, Operator shall deliver to (and shall, with effect
from termination, hold in trust for and to the order of) Owner or to the
Successor Operator all property in its possession or under its control owned by
Owner or leased or licensed to Owner. All spares, supplies, consumables, special
tools, operating logs, books, records, operation and maintenance manuals, and
any other items furnished as part of the Services hereunder or at direct cost to
Owner shall be left at the Site.
(c)Operator, to the extent allowed by such agreements and approvals, shall
transfer to the Successor Operator, as from the date of termination, its rights
as Operator under all contracts entered into by it, and all Government Approvals
obtained and maintained by it, in the performance of its obligations under this
Agreement or relating to the operation and maintenance of the Facility. Pending
such transfer, Operator shall hold its rights and interests thereunder for the
account and to the order of Owner, Successor Operator, or Owner's designee.
Owner shall indemnify Operator for all liabilities incurred by Operator under
such contracts to the extent that such liabilities are caused by Owner, the
Successor Operator, or Owner's designee during the continuation and performance
of such contracts by Owner, the Successor Operator, or Owner's designee, as
applicable. Operator shall execute all documents and take all other commercially
reasonable actions to assign and vest in Owner all rights, benefits, interest,
and title in connection with such contracts.
(d)Upon Notice from Owner to Operator on or prior to the Termination Date, for a
period of up to ninety (90) days following the Termination Date, Operator shall
provide the services of its O&M Employees as may be required or reasonably
requested by Owner to enable Owner to operate and maintain Facility and train
any Successor Operator. The Notice invoking this provision may be included in
the Termination Notice provided in Section 11.4, and shall provide Owner's good
faith estimate of how many days Operator's services will be required
post-Termination Date, up to the ninety (90) days specified herein. Subject to
any limitations set forth herein, Operator's Operating Expenses, as set forth in
the then-current Approved Operating Budget or as otherwise reasonably incurred
and agreed by the Parties in connection with the transition, shall be paid by
Owner and additionally, Owner shall pay Operator, for the period for which Owner
requests Operator to provide Services hereunder, the Pre-Operating Fee or the
O&M Fee, as applicable, prorated for any partial Month, based upon the number of
days elapsed in such Month.
11.7Survival of Certain Provisions. The obligations of the Parties in Articles
XI, XII, XIII, XVI and XVIII and Sections 21.9, 21.10 and, 21.11 shall survive
the termination or expiration of this Agreement.

35

--------------------------------------------------------------------------------




ARTICLE XII.
INDEMNIFICATION


12.1Loss or Damage to the Facility. O&M Services shall be responsible for any
physical loss or damage to the Facility resulting from Operator's or O&M
Services' gross negligence or willful misconduct in the course of the
performance of its obligations under this Agreement or the Secondment Agreement
to the extent related thereto, in an amount not to exceed for any such loss or
damage incurred during a given Year the greater of (i) the applicable deductible
under Owner's physical damage insurance policies that covers such loss or damage
or (ii) the fees paid to Operator under Article IX for such Year plus a
withholding of any fees remaining to be paid for such Year.
12.2O&M Services Indemnity. TO THE FULLEST EXTENT PERMITTED BY LAW, O&M SERVICES
SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE OWNER GROUP FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS' FEES,
AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR
RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE OPERATOR GROUP OR (II)
DAMAGE TO OR DESTRUCTION OF PROPERTY OF ANY MEMBER OF THE OPERATOR GROUP
OCCURRING IN CONNECTION WITH THE SERVICES, REGARDLESS OF THE CAUSE OF SUCH
INJURY, DEATH, PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
OWNER GROUP.
To the fullest extent permitted by law, O&M Services shall indemnify, defend,
and hold harmless the Owner Group against any and all Losses of whatever kind
and nature, including all related costs and expenses incurred in connection
therewith, in respect of personal injury to or death of third parties and in
respect of loss of or damage to any third party property to the extent that the
same arises out of:
(a)without duplication, any breach by Operator of its obligations hereunder or
O&M Services of its obligations under the Secondment Agreement;
(b)any negligent act or omission on the part of Operator or O&M Services; and
(c)any gross negligence or willful misconduct of Operator or O&M Services.
Any indemnification payable by O&M Services to Owner hereunder shall be net of
any insurance proceeds received by Owner under Owner's insurance policies with
respect to the circumstances giving rise to O&M Services' indemnification of
Owner hereunder.
12.3Owner Indemnity. TO THE FULLEST EXTENT PERMITTED BY LAW, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE OPERATOR GROUP FROM AND AGAINST ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS' FEES, AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED
TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE OWNER GROUP OR (II) DAMAGE TO OR
DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE FACILITY) OCCURRING IN
CONNECTION WITH THE SERVICES, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH,
PHYSICAL DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH
OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OPERATOR GROUP.

36

--------------------------------------------------------------------------------




To the fullest extent permitted by law, Owner shall indemnify, defend, and hold
harmless Operator against any and all claims for Losses of whatever kind and
nature, including all related costs and expenses incurred in connection
therewith, in respect of personal injury to or death of third parties and in
respect of loss of or damage to any third party property to the extent that the
same arises out of:
(a)any breach by Owner of its obligations hereunder;
(b)any negligent act or omission on the part of Owner; and
(c)any gross negligence or willful misconduct of Owner.
Any indemnification payable by Owner to Operator hereunder shall be net of any
insurance proceeds received by Operator under Operator's or Owner's insurance
policies with respect to the circumstances giving rise to Owner's
indemnification of Operator hereunder.
12.4Louisiana Anti-Indemnity Act. Operator, Owner, and O&M Services agree that
the Louisiana Anti-Indemnity Act, La. Rev.Stat.§ 9:2780, 2780.1, et seq., is
inapplicable to this Agreement and the performance of the Services. Application
of these code sections to this Agreement would be contrary to the intent of the
Parties, and each Party hereby irrevocably waives any contention that these code
sections are applicable to this Agreement or the Services. In addition, it is
the intent of the Parties in the event that the aforementioned act were to apply
that each Party shall provide insurance to cover the losses contemplated by such
code sections and assumed by each such Party under the indemnification
provisions of this Agreement, and O&M Services agrees that the payments made to
Operator hereunder compensate O&M Services for the cost of premiums for the
insurance provided by it under this Agreement. The Parties agree that each
Party's agreement to support their indemnification obligations by insurance
shall in no respect impair their indemnification obligations.
12.5Other Indemnity Rules. If any Losses arise, directly or indirectly, in whole
or in part, out of the joint or concurrent negligence of the Parties, each
Party's liability therefor shall be limited to such Party's proportionate degree
of fault. Payments required to be paid by O&M Services or Operator to Owner
under this Article XII or due to breach of this Agreement shall not constitute
an Operating Expense or otherwise be reimbursable to Operator, or O&M Services
from Owner.

37

--------------------------------------------------------------------------------




ARTICLE XIII.
LIMITATION OF LIABILITY


13.1Limitation of Liability. The aggregate amount of damages, compensation, or
other such liabilities (other than with respect to the indemnity provided in the
first paragraph of Section 12.3) payable by Owner under this Agreement for any
damages, compensation or liabilities incurred in any Year shall be limited to,
and shall in no event exceed, an amount equal to the fee payable to Operator
under Article IX plus reimbursable Operating Expenses for that Year; provided
however, the foregoing limitation on damages, compensation or liabilities shall
not apply to an intentional breach of this Agreement by Owner.
The aggregate amount of damages, compensation, or other such liabilities (other
than (i) with respect to the losses or damages described in Section 12.1, to the
extent such losses or damages exceed the limitation set forth in clause (ii) of
Section 12.1 but only to extent of the limitation set forth in clause (i) of
Section 12.1, and (ii) the indemnity provided in the first paragraph of Section
12.2) payable by O&M Services or Operator under this Agreement for any damages,
compensation or liabilities incurred in any Year shall be limited to, and shall
in no event exceed, the fees payable to Operator under Article IX in such Year.
13.2CONSEQUENTIAL DAMAGES. NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT OR
UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT,
WHETHER IN CONTRACT, WARRANTY, TORT INCLUDING NEGLIGENCE, STRICT LIABILITY,
PROFESSIONAL LIABILITY, PRODUCT LIABILITY, CONTRIBUTION, OR ANY OTHER CAUSE OF
ACTION FOR SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
LOSSES OR DAMAGES, INCLUDING LOSS OF PROFIT, LOSS OF USE, LOSS OF OPPORTUNITY,
LOSS OF REVENUES, OR LOSS OF GOOD WILL; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO INDEMNITIES EXPRESSLY PROVIDED IN THIS AGREEMENT.
ARTICLE XIV.
INSURANCE


14.1Owner's Insurance. Owner shall obtain, or cause to be obtained, and maintain
such insurance for (i) physical loss or damage to the Facility and (ii) general
liability insurance relating to the Facility as described in Schedule 3 to the
extent that such insurance is available to Owner on commercially reasonable
terms and conditions. Operator shall be named as an additional insured on each
policy of insurance required herein. Promptly after having obtained such policy
or policies, Owner shall provide Operator with copies of such policies. The
insurance maintained by Owner shall contain a clause to the effect that the
insurers have agreed to waive all rights of subrogation against Operator and its
Subcontractors other than with respect to gross negligence or willful misconduct
of Operator, to the extent separate policies are procured by Owner and Operator,
or its Subcontractors. Owner shall provide notice to Operator within ten (10)
days of it receiving any notice of cancelation, non-renewal or any material
reduction in coverage or limits with respect to any policy required to be in
place pursuant to Schedule 3. All policies obtained by Owner relating to the
Facility (other than policies covering third party liability) shall be primary
to any insurance taken out by Operator covering the same risks to the extent
separate policies are procured by Owner and Operator. All policies obtained by
Operator relating to the Facility and covering third party liability shall be
non-contributory and primary to any insurance taken out by Owner covering the
same risks to the extent separate policies are procured by Owner and Operator.

38

--------------------------------------------------------------------------------




14.2Operator's Insurance. To the extent that such insurance is available to
Operator on commercially reasonable terms and conditions, Operator shall obtain,
or cause to be obtained, and maintain with insurers reasonably acceptable to
Owner the insurance described in Schedule 3. Operator shall use commercially
reasonable efforts to ensure that each Subcontractor obtains and maintains
insurance which is customarily provided by Persons providing similar services as
such Subcontractor.
14.3Other Requirements and Insurance Certificates. Operator shall provide notice
to Owner within ten (10) days of its receipt of a notice of cancellation,
non-renewal or any material reduction in coverage or limits. The insurance
maintained by Operator shall also provide that Operator's insurers' waive all
rights of subrogation against Owner and its Affiliates and representatives and
that Owner and its representatives and Affiliates are named as additional
insureds under such policies (except workers' compensation/employer's liability
insurance) to the extent separate policies are procured by Owner and Operator.
Operator shall, promptly after having obtained any such policy or policies,
provide Owner with a certificate of insurance and shall notify Owner in writing
of any changes therein from time to time or, prior to so doing, of the
cancellation of any such policy or policies.
14.4Budget. The cost of obtaining and maintaining the insurance policies
required by Sections 14.1 and 14.2 are Operating Expenses and shall be included
in the Budget for each Operating Year.
14.5Disclosure of Claims. Each Party shall promptly furnish the other Party with
all information reasonably available to it relating to the operation and
maintenance of the Facility as is necessary to enable the first Party to comply
with its disclosure obligations under the insurance which it has taken out, the
terms of which have been disclosed to the other Party in writing. Each Party
shall promptly notify the other Party of any claim with respect to any of the
insurance policies referred to in Sections 14.1 and 14.2, accompanied by full
details of the incident giving rise to such claim. Each Party shall afford to
the other Party all such assistance as may reasonably be required for the
preparation and negotiation of insurance claims, save where such claim is
against the Party required to give assistance.
ARTICLE XV.
ASSIGNMENT


Operator shall not assign or otherwise transfer all or any of its rights under
this Agreement without the prior written consent of Owner which consent will not
be unreasonably withheld solely in the case of an assignment to an Affiliate of
Operator; provided that no such consent is required for assignment or grant of a
security interest to any Person for purposes of any financing arrangement.
Operator shall not assign or otherwise transfer all or any of its rights under
this Agreement without obtaining any Governmental Approval which may be required
for such assignment or transfer under Applicable Law. Any assignment not
expressly permitted hereunder shall be null and void and have no force or
effect. Owner may assign its rights and delegate its duties under this Agreement
at any time provided that it shall provide written notice of such assignment to
Operator. Upon the giving of such notice, Owner shall have no liability under
this Agreement for any obligations to be performed after the date of the
assignment.

39

--------------------------------------------------------------------------------




ARTICLE XVI.
CONFIDENTIALITY


16.1Confidential Information. Subject to Section 16.2, Operator shall keep
confidential all matters relating to the Services, the Facility, the Project
Contracts, and this Agreement, and will not disclose to any Person, any
information, data, experience, know-how, documents, manuals, policies or
procedures, computer software, secrets, dealings, transactions, or affairs of or
relating to Owner, the Facility, the Project Contracts, or this Agreement (the
“Confidential Information”).
16.2Permitted Disclosure. The restrictions on disclosure of Confidential
Information by Operator shall not apply to the following:
(a)any matter which is already generally available and in the public domain
other than through unauthorized disclosure by Operator or is otherwise known to
Operator from a source that is not in violation of a confidentiality obligation
to Owner;
(b)any disclosure which may reasonably be required for the performance of
Operator's obligations under this Agreement; or
(c)any disclosure which may be required for the compliance by Operator with
Applicable Laws or for the purposes of legal proceedings, if Operator has
notified Owner prior to any such disclosure.
16.3Additional Undertakings of Operator. Operator further undertakes:
(a)to limit access to Confidential Information to O&M Employees, Operator's
officers, directors, attorneys, agents, employees, or other representatives who
reasonably require the Confidential Information to ensure the satisfactory
performance of the Services;
(b)to inform each of its Subcontractors officers, directors, attorneys, agents,
employees and other representatives to whom Confidential Information is
disclosed of the restrictions on disclosure of such information as set forth
herein and to use reasonable efforts to ensure that all such Persons comply with
such instructions; and
(c)upon receipt of a written request from Owner and, in any event, upon
completion of the Services or earlier termination of this Agreement to return to
Owner all documents, papers, computer programs, software or records containing
Confidential Information, if so requested by Owner.
16.4Public Announcements. Operator shall not, and Operator shall use reasonable
efforts to ensure that its Subcontractors and their respective officers,
directors, attorneys, agents, employees and other representatives shall not,
issue or make any public announcement or statement regarding the Facility, this
Agreement or Operator's engagement hereunder unless, prior thereto, Owner has
been furnished with a copy thereof and has approved the same, which approval
will not be unreasonably withheld. Operator further warrants and undertakes that
it shall refer all media inquiries with respect to this Agreement or the matters
covered by this Agreement to Owner or Owner's Representative.





40

--------------------------------------------------------------------------------




ARTICLE XVII.
EMERGENCIES
17.1Emergencies. Notwithstanding anything to the contrary herein in the case of
an Emergency, Operator shall act in accordance with Applicable Law, the FERC
Authorization and International LNG Terminal Standards as Operator deems
necessary to prevent damage, injury or loss or to counteract or otherwise
mitigate the effects of such Emergency.
17.2Notice; Further Action. In the event of an Emergency, Operator shall notify
Owner's Representative of the Emergency as soon as practicable following the
occurrence thereof, which Notice shall include detail with respect to any action
being taken by Operator in response thereto and any expenditures incurred, or
expected to be incurred, by Operator in connection with such Emergency. Operator
shall take all reasonable steps to minimize the cost to Owner of its actions,
having regard to the circumstances and the need to act promptly. Following such
notification, at the request of Owner's Representative, the Parties shall
discuss without delay the further actions, which should be taken as a result of
the Emergency and the estimated expenditure, associated therewith. Operator
shall also comply with the FERC notification procedures described in Section 6.3
of this Agreement or set forth in any other instructions from the FERC. Any
communication with the news media or local officials made by Operator shall
provide only enough information to satisfy immediate public concern.
17.3Owner's Notice. If Owner believes that an Emergency has arisen in relation
to the Facility, Owner may give Notice to Operator specifying the nature of the
Emergency which it has identified and the manner in which it requests such
Emergency to be rectified. Operator shall rectify such Emergency with all due
diligence. If Operator fails to comply with such Notice promptly, Owner or its
designees shall have the right to take such actions as may be necessary to
remedy such breach by Operator and rectify the Emergency.
ARTICLE XVIII.
DISPUTE RESOLUTION
18.1Negotiation. In the event that any Dispute cannot be resolved informally
within thirty (30) days after the Dispute arises, either Party may give written
notice of the Dispute (a “Dispute Notice”) to the other Parties requesting that
a representative of Owner's senior management, Operator's senior management and
O&M Services' senior management meet in an attempt to resolve the Dispute. Each
such management representative shall meet at a mutually agreeable time and place
within thirty (30) days after receipt by the non-notifying Party of such Dispute
Notice, and thereafter as often as they deem reasonably necessary to exchange
relevant information and to attempt to resolve the Dispute. If such
representatives agree to resolve any Dispute, such proposed resolution shall be
submitted in writing, with reasonable detail regarding the terms thereof, to the
GP Board, acting on behalf of Owner, and shall become effective solely upon the
written approval thereof by the GP Board in its discretion. In no event shall
this Section 18.1 be construed to limit any Party's right to take any action
under this Agreement. The Parties agree that if any Dispute is not resolved
within ninety (90) days after receipt of the Dispute Notice given in this
Section 18.1 (including due to failure of the GP Board to approve any proposed
resolution), then any Party may by notice to the other Parties refer the Dispute
to be decided by final and binding arbitration in accordance with Section 18.2.

41

--------------------------------------------------------------------------------




18.2Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by Owner and O&M Services, shall be
administered by the Dallas, Texas office of the American Arbitration Association
(“AAA”) and shall, except as otherwise modified by this Section 18.2, be
governed by the AAA's International Arbitration Rules (the “AAA Rules”). Owner
and O&M Services shall be the only Parties that participate in any arbitration
under this Agreement. The number of arbitrators required for the arbitration
hearing shall be determined in accordance with the AAA Rules. The arbitrator(s)
shall determine the rights and obligations of the Parties according to the
substantive law of the state of Texas, excluding its conflict of law principles,
as would a court for the state of Texas. Owner and O&M Services shall be
entitled to engage in reasonable discovery, including the right to production of
relevant and material documents by the opposing Party or Parties and the right
to take depositions reasonably limited in number, time and place; provided that
in no event shall any Party be entitled to refuse to produce relevant and
non-privileged documents or copies thereof requested by the other Party or
Parties within the time limit set and to the extent required by order of the
arbitrator(s). All disputes regarding discovery shall be promptly resolved by
the arbitrator(s). This agreement to arbitrate is binding upon the Parties and
the successors and permitted assigns of either of them. At Owner's or O&M
Services' option, any other Person may be joined as an additional party to any
arbitration conducted under this Section 18.2, provided that the party to be
joined is or may be liable to any Party in connection with all or any part of
any Dispute between the Parties. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. The Parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof. For
purposes of any arbitration described in this Section 18.2, (a) Owner shall act
at the direction of the GP Board and no approval, consent, determination,
decision, waiver, consultation or other similar action of Owner shall be deemed
to occur and be effective without the prior written approval of (i) the GP Board
and (ii) to the extent the GP Board does not have authority to take such action
under the LLC Agreement without approval of the Executive Committee, as
determined by the GP Board, the Executive Committee and (b) O&M Services shall
have the authority to act on behalf of both itself and Operator and its
decisions shall be final and binding on both itself and Operator.
18.3Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes.

42

--------------------------------------------------------------------------------




ARTICLE XIX.
NOTICES
19.1Notice. Any notice, consent, approval or other communication under this
Agreement (each a “Notice”) shall be in writing and shall be personally
delivered, sent by pre-paid mail or by a courier or transmitted by facsimile to
a Party as follows (or to such other address or facsimile number as the Party
may substitute by Notice in accordance with this Section 19.1 after the date of
this Agreement):
To Owner:
Sabine Pass Liquefaction, LLC
700 Milam Street, Suite 800
Houston, Texas 77002


To Operator:
Cheniere Energy Partners GP, LLC
700 Milam Street, Suite 800
Houston, Texas 77002


To O&M Services:
Cheniere LNG O&M Services, LLC
700 Milam Street, Suite 800
Houston, Texas 77002


19.2Effective Time of Notice. A Notice given to a Party in accordance with this
Article XIX shall be deemed to have been given and received:
(a)if personally delivered to a Person's address, on the day of delivery;
(b)if sent by courier or prepaid mail, on the day of delivery; and
(c)if transmitted by facsimile to a Person's facsimile number, and a correct and
complete transmission report is received by the sender, on the day of
transmission.
ARTICLE XX.
REPRESENTATIONS AND WARRANTIES
20.1Representations and Warranties by Each Party. Each Party represents and
warrants to the other Party as to itself, that, as of the date hereof:
(a)it is duly organized and validly existing under the laws of its jurisdiction
of its organization and has all requisite partnership power and authority to own
its property and assets and

43

--------------------------------------------------------------------------------




conduct its business as presently conducted or proposed to be conducted under
this Agreement;
(b)it has the partnership or limited liability company power and authority, as
the case may be, to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder;
(c)it has taken all necessary action to authorize its execution, delivery and
performance of this Agreement, and this Agreement constitutes the valid, legal
and binding obligation of such Party enforceable against it in accordance with
its terms except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors or by general
equitable principles (whether considered in a proceeding in equity or at law);
(d)no Government Approval is required for (i) the valid execution and delivery
of this Agreement or (ii) the performance by such Party of its obligations under
this Agreement, except such as (A) have been duly obtained or made or (B) can
reasonably be expected to be obtained or made when needed;
(e)none of the execution or delivery of this Agreement, the performance by such
Party of its obligations in connection with the transactions contemplated
hereby, or the fulfillment of the terms and conditions hereof shall: (i)
conflict with or violate any provision of its organizational documents, (ii)
conflict with, violate or result in a breach of, any Applicable Law currently in
effect, or (iii) conflict with, violate or result in a breach of, or constitute
a default under or result in the imposition or creation of, any security under
any agreement or instrument to which it is a Party or by which it or any of its
properties or assets are bound;
(f)no meeting has been convened for its dissolution or winding-up, no such step
is intended by it and, so far as it is aware, no petition, application or the
like is outstanding or threatened for its dissolution or winding-up; and
(g)it is not a party to any legal, administrative, arbitral or other proceeding,
investigation or controversy pending, or, to the best knowledge of such Party,
threatened, that would materially adversely affect such Party's ability to
perform its obligations under this Agreement.
20.2Additional Representations and Warranties by Operator. Operator further
represents and warrants to Owner that it or one of its Affiliates (other than
Cheniere Energy Partners, L.P. and its subsidiaries (including Owner)) has or
will hire O&M Employees who are fully qualified or able to be qualified to
operate and maintain the Facility in accordance with the terms hereof.
ARTICLE XXI.
MISCELLANEOUS
21.1Severability. The invalidity or unenforceability, in whole or in part, of
any of the sections or provisions of this Agreement shall not affect the
validity or enforceability of the remainder of such sections or provisions. If
any material provision of this Agreement is held invalid or unenforceable, the
Parties shall promptly renegotiate in good faith new provisions to replace such
invalid or unenforceable provision so as to restore this Agreement as nearly as
possible to its original intent and effect.

44

--------------------------------------------------------------------------------




21.2Entire Agreement. This Agreement, including any schedules hereto, contains
the complete agreement between Owner and Operator with respect to the matters
contained herein and supersedes all other agreements, whether written or oral,
with respect to the subject matter hereof.
21.3Amendment. No modification, amendment, or other change to this Agreement
will be binding on any Party unless executed in writing by the Parties and the
Executive Committee. No modification, amendment, or other change to the rights
or obligations of O&M Services under this Agreement will be binding on O&M
Services unless executed in writing by O&M Services.
21.4Additional Documents and Actions. Each Party agrees to execute and deliver
to the other Party such additional documents and to take such additional actions
and provide such cooperation as may be reasonably requested by the other Party
to consummate the transactions contemplated by, and to effect the intent of,
this Agreement.
21.5Schedules. The schedules to this Agreement form part of this Agreement and
will be of full force and effect as though they were expressly set out in the
body of this Agreement. In the event of any conflict between the other terms,
conditions, and provisions of this Agreement and the schedules, the other terms
conditions, and provisions of this Agreement shall prevail.
21.6Interest for Late Payment. Any amount due to a Party pursuant to this
Agreement and remaining unpaid after the date when payment was due shall bear
interest from the date such payment was due until paid at a rate equal to the
Base Rate in effect from time to time.
21.7Services Only Contract. This Agreement provides that Operator shall provide
Services to Owner and shall otherwise perform in accordance with the terms and
conditions hereof. Operator shall never assert, nor be deemed to have acquired,
title to LNG or Natural Gas from the Facility.
21.8Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which shall be deemed one
and the same Agreement.
21.9Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of Texas.
21.10Third Party Beneficiary. Except for Section 11.5, this Agreement is for the
sole and exclusive benefit of the Parties hereto and shall not create a
contractual relationship with, or cause of action in favor of, any third party.

45

--------------------------------------------------------------------------------




21.11No Partnership. Nothing in this Agreement shall be construed to create a
partnership, joint venture or any other relationship of a similar nature between
the Parties.

46

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.




Owner:
 
SABINE PASS LIQUEFACTION, LLC
 
By:
/s/ R. Keith Teague
Name:
R. Keith Teague
Title:
President



Operator:
 
CHENIERE ENERGY PARTNERS, GP, LLC
 
By:
/s/ Meg A. Gentle
Name:
Meg A. Gentle
Title:
Chief Financial Officer



O&M Services:
 
CHENIERE LNG O&M SERVICES, LLC
 
By:
/s/ Graham A. McArthur
Name:
Graham A. McArthur
Title:
Treasurer








[Signature Page to Operation and Maintenance Agreement (Sabine Pass Liquefaction
Facilities)]

--------------------------------------------------------------------------------




CHENIERE ENERGY, INC. JOINDER


For due consideration contained in the Agreement, by its execution below,
Cheniere Energy, Inc (“CEI”) evidences its agreement that in the event that
Owner has a claim against O&M Services for breach of the attached Agreement or
for indemnification pursuant to Article XII of the Agreement, and O&M Services
has not fully paid such claim within sixty (60) days of the making of such claim
if undisputed or within thirty (30) days after final resolution of any disputed
claim, CEI will pay Owner on written demand the unpaid amount of such claim;
provided that in no event shall the amount for which CEI is liable exceed the
limitation on O&M's liability set out in Article XIII of the Agreement.




CHENIERE ENERGY, INC.
 
By:
/s/ Graham A. McArthur
Name:
Graham A. McArthur
Title:
Vice President and Treasurer




[Signature Page to Operation and Maintenance Agreement (Sabine Pass Liquefaction
Facilities)]

--------------------------------------------------------------------------------




SCHEDULE 1
DESCRIPTION OF SERVICES
Part 1- Pre-Mobilization Period
Services to be provided during the Pre- Mobilization Period are:
1.
Appointing an Operator's Representative in accordance with Section 5.3.

2.
Obtaining all Government Approvals required to be held in the name of Operator
for the performance of Operator's obligations hereunder.

3.
Preparing an Operating Plan and Budget for the Pre-Mobilization Period and
submitting the same to Owner for its approval in accordance with Section 7.2(a).

4.
Reviewing and advising on the engineering documents, design drawings and
diagrams (including piping and instrumentation diagrams), manuals, plans and
procedures other engineering documents and performance test procedures prepared
by EPC Contractor pertaining to the Facility which shall include the following:

a.
Reviewing the layout of the Facility with respect to:

(i)
Maintainability, accessibility and operability arrangements of equipment and
buildings,

(ii)
Warehouse and equipment storage areas,

(iii)
Workshop, administrative facilities, control room and other buildings and
offices,

(iv)
Laboratory including fuel testing facilities,

(v)
Installed cranes and hoists,

(vi)
Interconnecting pipelines and metering stations,

(vii)
Areas assigned for environmental mitigation and protection, and

(viii)
Safety - assembly points, access and egress.

b.
Fire protection systems.

c.
Mechanical systems.

d.
Electrical systems.

e.
Automation, instrumentation and control systems.

f.
EPC Contractor quality control and inspection procedures.


1

--------------------------------------------------------------------------------




g.
Metering systems.

h.
HAZOP analysis.

i.
Operating manuals.

During such review, Operator shall report to Owner on the acceptability of the
proposals in these areas, any defects or omissions and proposed improvements,
modifications or changes to any such items to ensure that the Facility can be
operated and maintained in accordance with this Agreement. Promptly following
its review of each item set forth above, Operator shall submit to Owner a
memorandum setting forth Operator's findings with respect to such item.
5.
Reviewing the list of the spare parts, tools, workshop and other equipment and
other items provided for within the Project Contracts and prepare a list of
inventories of additional items that may be required in accordance with the
provisions of this Agreement. Such list of inventories shall include the
following:

a.
Miscellaneous spare parts,

b.
Operating materials, consumables, chemicals, lubricants and oils,

c.
Commissioning spares,

d.
Capital and strategic spare parts, including the first two year's supply to be
procured by the EPC Contractor,

e.
Tools and equipment,

f.
Laboratory equipment and inspection devices,

g.
Safety equipment,

h.
Workshop equipment,

i.
Furniture, office equipment, computers, computer software, and communication
equipment, and

j.
Any other miscellaneous facilities, systems or items as may be necessary for
operating and maintaining the Facility.

Upon receipt of Owner's approval of the list of additional items, if and to the
extent requested by Owner, Operator will procure the items so identified.
6.
Obtaining, prior to the performance of any on-site activities, and maintaining
the insurance policies required by Operator pursuant to Section 14.2.

7.
To the extent applicable during the Pre-Mobilization Period, preparing and
submitting the Standing Procedures for Owner's review and approval.


2

--------------------------------------------------------------------------------




8.
Submitting to Owner for its approval an organizational chart, staffing plan
(including O&M Employees' staffing of the Facility), and a description of each
job classification and details of the qualifications necessary for an individual
to fill such job category during each Applicable Period.

9.
To the extent applicable during the Pre-Mobilization Period, review of adequacy
and scope of the EPC Contractors training program, as well as planning and,
within the expenditure limits set forth in the approved training budget,
providing as necessary in conjunction with the EPC Contractors training program,
a supplemental training program for the training of O&M Employees, including the
following:

a.
Initial training of newly recruited staff,

b.
General technical training,

c.
Emergency response training,

d.
First aid training,

e.
Fire Fighting Training,

f.
Management information system training,

g.
Safety training,

h.
Operation and maintenance procedure training,

i.
Administration procedure training,

j.
Environmental procedures, and

k.
Vendor equipment training.

10.
Interfacing with the Manager, Main Automation Contractor and the EPC Contractor
to develop Integrated Business, Information, and Control Systems (IBICS) that
will encompass both the operation of the Facility and of other related systems.
The EPC Contractor will be required to work with the Main Automation Contractor
to design, specify, procure, install, and integrate the following portions of
IBICS related to the Facility into the overall Owner systems:

a.
LNG plant process distributed control systems (dcs) and operator interface
console

b.
Distributed Control System historian

c.
Electronic flow measurement systems

d.
Measurement historian and management system


3

--------------------------------------------------------------------------------




e.
LNG tank inventory and composition monitoring system

f.
Fire and gas detection system for process, storage and marine terminal

g.
Business intelligence and reporting system through web portals

h.
Marine terminal controls of off-loading arm systems

i.
Access control system/security card reader/pob reports

j.
Perimeter fence barrier, marine terminal and access gate intrusion detection
systems

k.
Closed circuit television process and security monitoring and recording system

l.
Electrical power management system

m.
Weather station monitoring and data recording system

n.
Equipment reliability and performance monitoring

o.
Work permit & psm management

p.
Performance of safety walk-throughs and monitoring of work permits, JSMs and
MSDSs

q.
Set-up and monitoring of a program of SIL trip systems (ESDs) and overpressure
protection systems, including regulatory required inspection, testing and
maintenance

r.
Development of a system of overall plant performance and efficiency, with
deviation detection by event and also by system or equipment

s.
Document management

t.
Operator qualification and training

u.
Accident investigation

v.
Engineering drawings and documents

w.
Vendor manuals and data

x.
Facility policies and procedures

y.
Industry standards

z.
Government regulations


4

--------------------------------------------------------------------------------




aa.
Engineering references

bb.    Marine operations archives
cc.    Process safety management
dd.    Regulatory compliance
ee.    Site safety policies and procedures manuals
ff.    Statistics and reporting
gg.    Management of change
hh.    Human resource systems
ii.    Office applications
jj.    Financial systems
kk.    Purchasing/inventory/warehouse.
11.
Interfacing with the Marine Services Company.

12.
Recommending and implementing, at Owner's request and in cooperation with the
Main Automation Contractor, a computerized maintenance management system (“CMMS”
), inventory control system and a purchasing system including implementing as
part of the CMMS, a system for producing and historically compiling work orders
for the preventive, predictive and corrective maintenance of the Facility.

13.
Agreeing to Performance Test Run procedures and planning for Performance Test
Run(s)

14.
Recommending and implementing, at Owner's request, personnel procedures, code of
conduct and FERC compliance procedures.

15.
Providing a monthly status report to Owner in form and content reasonably
requested by Owner.

16.
Cooperating with the engineers representing Owner's lenders.

17.
Promptly reviewing and commenting on piping and instrumentation diagrams, the
manuals, other engineering documents and procedures prepared by the EPC
Contractor.

18.
Performing any other tasks as are reasonably requested by Owner from time to
time.


5

--------------------------------------------------------------------------------




Part 2 - Mobilization and Start-Up Period
Services to be provided by Operator to Owner during the Mobilization and
Start-Up Period are:
1.    Preparing an Operating Plan for the Mobilization and Start-Up Period in
accordance with Section 7.2(b).
2.    Preparing recommendations to Owner on:
a.
maintenance and storage facilities, initial tools, lifting tackles, workshop and
other equipment, vehicles supplies (including chemicals and lubricants required
pursuant to the EPC Contract) and spare parts inventories, security and safety
systems and plans, any necessary or desirable special clothing or safety gear
for personnel and such other equipment, facilities and systems as may be
necessary or desirable for operating and maintaining the Facility in accordance
with the provisions of this Agreement,

b.
an adequate inventory of all consumables to be maintained at the Facility,

c.
an inventory of all strategic spares considered necessary for the operation and
maintenance of the Facility during the first two (2) years after the Substantial
Completion Date of each Train,

d.
an inventory of all components required for the first planned inspections of the
type of equipment installed at the Facility, and

e.
O&M Employee staffing of the Facility.

3.    Establishing or procuring to the extent not provided under the EPC
Contract and with the approval of Owner those items identified in Section 3
above.
4.    Reviewing and commenting on EPC Contractor's pre-commissioning,
commissioning cool down and performance test procedures and ensuring Licensor
involvement.
5.    Reviewing and commenting on systems, plans, procedures, and standard
reports developed by the Main Automation Contractor for use during the Operating
Period.
6.    Providing technical expertise and assisting Owner in connection with the
monitoring and witnessing of the commissioning, start-up and performance testing
of the Facility and, in conjunction with the EPC Contractor, advising Owner as
to the progress of the performance testing and as to whether or not the Facility
has successfully passed the performance tests under the EPC Contract.
7.    Preparing and submitting to Owner the final Standing Procedures no later
than one hundred and twenty (120) Days prior to the scheduled initial
Substantial Completion Date.
8.    Providing qualified (and if required, licensed) O&M Employees in
accordance with Section 5.1, including Subcontractors.

6

--------------------------------------------------------------------------------




9.    Reviewing EPC Contractor's planned training program and commenting on
scope and adequacy.
10.    Monitoring the training program with respect to the Facility provided by
the EPC Contractor.
11.    With the assistance of Owner, developing and providing as necessary in
conjunction with the EPC Contractor's training program, a supplemental training
program for the training of the O&M Employees.
12.    Working with Owner to develop policies, procedures, systems and programs
required to ensure that Owner's obligations under the Project Contracts in
connection with operation and maintenance of the Facility will be satisfied.
13.    Assisting Owner in reviewing the punch list prepared by the EPC
Contractor with respect to the construction of the Facility.
14.    Coordinate with the EPC Contractor and Owner to ensure that the Facility
is Ready For Start Up, performance testing and operation in accordance with the
standards of performance set out in this Agreement.
15.    Coordinating pipeline nominations with the pipelines which interconnect
to the Facility.
16.    Maintaining the insurance policies required by Operator pursuant to
Section 14.2.
17.    Providing a biweekly status report to Owner in form to be agreed upon by
Operator and Owner.
18.    Preparing Operator's daily walk-through log beginning on the earlier of
system flushes or equipment commissioning.
19.
Beginning the twenty-four (24) hour monitoring of Facility operation by O&M
Employees as agreed with Owner.

20.
Developing, providing and implementing a system for trending operating data
collected by the O&M Employees on components and systems.

21.
Cooperating with the engineers representing Owner's lenders.

22.
Performing any other tasks as are reasonably requested by Owner from time to
time.


7

--------------------------------------------------------------------------------




Part 3- Operating Period
Services to be provided by Operator to Owner during the Operating Period are:
1.
Preparing a Budget, Maintenance Program and Operating Plan for each Operating
Year and submitting the same to Owner for its approval in accordance with
Article VII of the Agreement.

2.
Supervising, managing, directing and controlling all aspects of the day to day
operation and maintenance of the Facility.

3.
Continuing to implement the training courses and programs developed by Operator.

4.
Carrying out such periodic performance tests of the Facility as Owner may
request and recommend to Owner any remedial action which Operator considers
necessary to correct any operational deficiencies arising from the analysis of
test results or otherwise revealed during operation of the Facility,
coordinating with Licensor as appropriate.

5.
Maintaining sufficient numbers of qualified and, if required, licensed personnel
to perform Operator's obligations under this Agreement.

6.
Preparing and maintaining daily operating logs and records regarding operation
and maintenance of the Facility.

7.
Providing such information for technical evaluation thereof as may be reasonably
requested by Owner.

8.
Causing to be performed, or contract for and oversee the performance of periodic
overhauls and scheduled and unscheduled maintenance required for the Facility.

9.
Managing, organizing and supervising such contracted and subcontracted
maintenance, repair and testing services as shall be required to carry out
scheduled inspections, periodic overhauls, unscheduled maintenance and any major
breakdown repairs.

10.
Promptly providing Notice to Owner and the FERC of planned and forced outages at
the Facility.

11.
Promptly providing Notice to Owner and the FERC of the likelihood or occurrence
of any event including a Force Majeure event materially adversely affecting
operation of the Facility.

12.
Monitoring the inventory of and purchase, in accordance with the terms of this
Agreement, all required spare parts, tools, equipment, consumables and supplies
and contract for the services required for the day to day operation and
maintenance of the Facility.

13.
Causing to be maintained:

a.
all roads, yards, walkways, dikes, mitigation areas, landscaping and utilities
at the Facility,

b.
the tool room, equipment and instruments pertaining to the Facility, and

c.
the Facility's fire protection, health equipment and safety equipment.


8

--------------------------------------------------------------------------------




14.
Carrying out the reading, testing and any calibration of meters as requested by
Owner and attend and witness the reading, testing and calibration of meters.

15.
Furnishing to Owner all information necessary to enable Owner to prepare
invoices and review such invoices, as requested by Owner.

16.
Causing adequate security to be provided for the Facility and develop such
systems to cause Emergency situations to be promptly and adequately responded
to.

17.
Implement and cause to be maintained adequate safety, health, and environmental
management systems to comply with Applicable Laws and the safety, health, and
environmental policies, standards, and guidelines of Owner and Operator.

18.
Monitoring the quantity and quality of water delivered to the Facility.

19.
Implementing and supervising the preventive and predicative maintenance program,
including CMMS.

20.
Implementing and supervising the applicable systems and procedures developed for
the Integrated Business, Information and Control System (IBICS).

21.
Providing technical engineering support for solving operation and maintenance
problems.

22.
Ensuring the implementation of and compliance with the Standing Procedures,
including the O&M Procedures Manual, by the O&M Employees, Subcontractors and
all other Persons on the Site.

23.
Recommending modifications, capital repairs, replacements and improvements to
the Facility and components thereof and, at Owner's request, cause the same to
be implemented, subject to such terms and conditions as the Parties may agree.

24.
Maintaining accounting records regarding its Services hereunder in such detail
as required by Owner and the FERC.

25.
Co-operating in the provision of information to Owner, its vendors, Licensors,
lenders, consultants, accountants and attorneys.

26.
Assisting Owner in the enforcement of vendor and Licensor warranties and
guaranties.

27.
Scheduling, hiring and supervising Subcontractors and vendors as may be
necessary for the performance of the Services hereunder.


9

--------------------------------------------------------------------------------




28.
Promptly notifying Owner of all known defects in the Facility and if requested
by Owner, liaise with the EPC Contractor to ensure that all such defects
appearing during the applicable defect correction period or other warranty
period are corrected to the reasonable satisfaction of Owner, but shall not
agree to any course of action without the consent of Owner.

29.
Prior to the termination of this Agreement, preparing a recommended spare parts
inventory based upon the condition of the Facility at that time.

30.
Carrying out all necessary public relations activities with the local community
and public agencies in the vicinity of the Site; provided that all press
releases made on behalf of Owner shall first be approved by Owner in writing.

31.
Carrying out periodic drills and exercises throughout the Facility to ensure
efficient implementation of emergency response plans by the operating personnel
in accordance with the terms of this Agreement.

32.
Communicating daily to Owner the available capacity of the Facility for the
upcoming period.

33.
Cooperating with the engineers representing Owner's lenders.

34.
Performing any other tasks reasonably requested by Owner in connection with the
operation and maintenance of the Facility.


10

--------------------------------------------------------------------------------




SCHEDULE 2
OPERATING PLAN AND BUDGET INFORMATION
Part 1- Operating Plan Information
The following information, as applicable, will be included in each Operating
Plan for the Applicable Period:
1.    Planned routine operational services.
2.    Planned routine maintenance and repair for each part of the Facility.
3.    Information regarding the inventory and proposed procurement of equipment,
spares, tools and in the case of major equipment, the residual life, routine
operational information, general operating data and other Facility data.
4.    Scheduled outages for major equipment.
5.    Staffing plans of Operator (indicating any changes in the level of staff
or in the management personnel at the Facility) and details of the numbers of
part-time and temporary staff, consultants, operating staff and maintenance
staff.
6.    Planned training program.
7.    Contract strategy and a description of material Subcontracts proposed to
be entered into and material Subcontracts then in effect.
8.    Planned administrative activities and the status of relationships with
parties to the Project Contracts, the local community and all Government
Authorities having jurisdiction over the operation and maintenance of the
Facility or Operator.
9.    Operators recommendations on any matters affecting the operation and
maintenance of the Facility (such as modifications, capital improvements or
capital expenditure or changes in the O&M Procedures Manual or Standing
Procedures) together with reasons therefore.
10.    A description of any (i) change in Applicable Laws or (ii) proposed
change in Applicable Laws of which Operator has knowledge, which in either case
may affect the operation or maintenance of any part of the Facility, together
with a breakdown of any incremental costs associated therewith.
11.    Operator's environmental plan describing the actions necessary to ensure
that the Facility complies with all Government Approvals and all Applicable
Laws, and
12.    Such other works and activities as are necessary for Operator to comply
with its obligations under this Agreement.

1

--------------------------------------------------------------------------------




Part 2 - Budget Expense Categories
Operator will maintain expense categories in accordance with the FERC standard
Code of Accounts as directed by Owner. The following items are examples of the
expense category details to be provided by Operator in each Budget submitted to
Owner:
ADMINISTRATION
Compensation (separated by base compensation, bonus compensation under each
bonus plan or program, and employee benefits under each employee benefit plan)
Employee Expenses (separated with reasonable specificity based on each type
thereof)
Environmental Safety
Building/Grounds Office Expenses Rents/Leases Services
Insurance
Other
FACILITY OPERATION, MARINE COORDINATION AND SECURITY
Compensation (separated by base compensation, bonus compensation under each
bonus plan or program, and employee benefits under each employee benefit plan)
Employee Expenses (separated with reasonable specificity based on each type
thereof)
Chemicals
Control Room/Laboratory Other
MAINTENANCE (REPAIR PARTS AND OUTSIDE SERVICES)
Compensation (separated by base compensation, bonus compensation under each
bonus plan or program, and employee benefits under each employee benefit plan)
Employee Expenses (separated with reasonable specificity based on each type
thereof)
Water Treatment System
Painting
Environmental Controls including waste treatment system Electrical and Controls
Cooling System
Pumps
Other

2

--------------------------------------------------------------------------------




SCHEDULE 3
DESCRIPTION OF INSURANCE COVERAGE
Insurance To Be Maintained by Owner
Owner shall procure or cause another Person to procure and maintain in full
force and effect at all times on and after the Effective Date (unless otherwise
specified below) and continuing throughout the term of this Agreement (unless
otherwise specified below) insurance policies with insurance companies
authorized to do business in Louisiana (if required by law or regulation) with
(i) a Best Insurance Reports rating of “A-” or better and a financial size
category of “VII” or higher, (ii) a Standard & Poor's financial strength rating
of “BBB+” or higher, or (iii) other companies acceptable to the Agent, with
limits and coverage provisions in no event less than the limits and coverage
provisions set forth below.
(1)
General Liability Insurance: Liability insurance on an occurrence basis against
claims filed anywhere in the world and occurring anywhere in the world, except
for countries under U.S. sanction, embargo or other restrictions, for Owner's
liability arising out of claims for personal injury (including bodily injury and
death) and property damage. Such insurance shall provide coverage for,
products-completed operations, blanket contractual, broad form property damage,
personal injury insurance and independent contractors, with a limit not less
than $10,000,000, increasing to not less than $100,000,000 on or before giving
the Notice To Proceed under the EPC Contract, minimum limit per occurrence for
combined bodily injury and property damage provided that policy aggregates, if
any, shall apply separately to claims occurring with respect to the Facility. A
maximum deductible or self- insured retention of $250,000 per occurrence shall
be allowed.

(2)
Automobile Liability Insurance: Automobile liability insurance for Owner's
liability arising out of claims for bodily injury and property damage covering
all owned (if any), leased, non-owned and hired vehicles of Owner, including
loading and unloading, with a $10,000,000 (increased to $25,000,000 on giving
the Notice To Proceed under the EPC Contract) minimum limit per accident for
combined bodily injury and property damage and containing appropriate no-fault
insurance provisions wherever applicable. A maximum deductible or self-insured
retention of $250,000 per occurrence shall be allowed.

(3)
Marine General Liability Insurance: On or before giving the Notice To Proceed
under the EPC Contract, marine general liability insurance against claims for
bodily injury, property damage, marine contractual liability, tankerman's
liability, pollution liability, removal of wreck and/or debris, collision
liability and tower's liability with the sister-ship clause un-amended arising
out of any vessel or barge owned, rented or chartered by Owner, EPC Contractor,
subcontractors or Operator with a $100,000,000 limit per occurrence provided
that policy aggregates, if any, shall apply separately to claims occurring with
respect to the Facility. A maximum deductible or self-insured retention of
$250,000 per occurrence shall be allowed.

(4)
Marine Terminal Operators Liability Insurance: No later than 3 months prior to
the arrival of the first LNG Vessel, marine terminal operators liability
insurance covering claims arising out of operations including products and
completed operations hazard and independent contractors for sums which Owner
shall become obligated to pay by reason of bodily injury or property damage as a
result of loss, damage, injury or expense (including expenses for removal of the
spill of a pollutant) and including loss of use, to any vessel and its
equipment, cargo, freight or other interests onboard, the property of others,
including the cost of or expense for the removal of wreck or debris of such
property, while docking, undocking, or while in EPC Contractor's, Owner's or
Operator's custody or possession at the Site or while proceeding to or from the
Site or caused directly or indirectly by the freeing or


1

--------------------------------------------------------------------------------




breaking away from such premises. The limit for such insurance shall be set a
level that is reasonably acceptable to Owner and the Agent and sufficient to
cover the maximum probable loss to LNG owned by others and stored at the Site,
LNG Vessel and its contents, but in no case less than $150,000,000. A maximum
deductible or self-insured retention of $250,000 per occurrence shall be
allowed.
(5)
Operational Property Damage Insurance: To the extent not covered by Builder's
Risk insurance under the EPC Contract, property damage insurance on an “all
risk” basis (x) insuring Owner as the first named insured and (y) solely for the
benefit of Cheniere Energy Partners, L.P. and its subsidiaries, including
coverage against damage or loss caused by earth movement (including but not
limited to earthquake, landslide, subsidence and volcanic eruption), flood,
windstorm, boiler and machinery accidents, strike, riot, civil commotion,
sabotage and terrorism, with a minimum limit for terrorism of $25,000,000. Any
coverage required in this Section (5) may be satisfied by any combination of
property, inland marine, ocean cargo or air cargo policies.

(a)
Property Insured: The property damage insurance shall provide coverage for (i)
the buildings, structures, boilers, machinery, equipment, facilities, fixtures,
supplies, and other properties constituting a part of the Facility, (ii) the
cost of recreating plans, drawings or any other documents or computer system
records, (iii) electronic equipment, (iv) foundations and other property below
the surface of the ground and (v) LNG which is owned by Owner or for which Owner
is contractually required to insure.

(b)
Additional Coverages: The property damage policy shall insure (i) when needed,
insured property prior to its being moved to or from the Site and while located
away from the Site, including ocean marine and air transit coverage (if
applicable) with limits sufficient to insure the full replacement value of the
property or equipment, (ii) if not included in the definition of loss,
attorney's fees, engineering and other consulting costs, and permit fees
directly incurred in order to repair or replace damaged insured property in a
minimum amount of $1,000,000, (iii) the cost of preventive measures to reduce or
prevent a loss (sue & labor) in an amount not less than $5,000,000, (iv)
increased cost of construction and loss to undamaged property as the result of
enforcement of building laws or ordinances with sub-limits not less than 10% of
the “Full Insurable Value”, (v) debris removal with sub-limits not less than
$10,000,000 or 25% of the loss, whichever is greater and (vi) expediting
expenses (defined as extraordinary expenses incurred after an insured loss to
make temporary repairs and expedite the permanent repair of the damaged property
in excess of the business interruption even if such expense does not reduce the
business interruption loss) in an amount not less than $10,000,000.


2

--------------------------------------------------------------------------------




(c)
Special Clauses: The property damage policy shall include (i) a 90 hour clause
for flood, windstorm and earthquakes, (ii) an unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 30 days after
receipt of an acceptable proof of loss or partial proof of loss and (iv) any
other insurance clause making this insurance primary over any other insurance.

(d)
Sum Insured: The property damage policy shall (i) value losses at their repair
or replacement cost, without deduction for physical depreciation or
obsolescence, including custom duties, taxes and fees, (ii) insure the Facility
in an amount not less than the “Full Insurable Value” (for purposes of this
Schedule 3, “Full Insurable Value” shall mean the full replacement value of the
Facility, including any improvements, equipment, spare parts and supplies,
without deduction for physical depreciation and/or obsolescence and (iii) insure
flood and windstorm coverage with a sub- limit to be agreed upon between Owner
and Operator.

(e)
Deductibles: The property damage policy may have deductibles of not greater than
$1,000,000 per occurrence, except for the flood and windstorm coverage which may
have a deductible (i) prior to the Substantial Completion of the second Train,
not greater than 3% of the values at risk, subject to a maximum of $10,000,000
and (ii) on and after Substantial Completion of the second Train, not greater
than 5% of the values at risk.

Insurance to be Maintained By Operator
Operator will procure or cause to be procured and maintain in full force and
effect at all times on or after the Effective Date (unless otherwise specified
herein) and continuing throughout the term of this Agreement (unless otherwise
specified herein), insurance policies with insurance company(ies) authorized to
do business in the State of Louisiana (if required by law or by regulation) with
a (i) a Best Insurance Rating of “A-” or better and a financial strength rating
of “VII” or higher, or (ii) a Standard & Poor's financial strength rating of
“BBB+” or higher, or (iii) other companies acceptable to Owner, with limits and
coverage provisions set forth below:
(1)
Workers Compensation and Employers Liability Insurance: Operator shall comply
with all applicable law with respect to workers' compensation requirements and
other similar requirements where the Services are performed. Such coverage shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, alternate employer endorsement and occupational disease.
If the Services are to be performed on or near navigable waters, the policy
(ies) shall include coverage for United States Longshoremen's and Harbor Workers
Act, and, if applicable, coverage for the Death on the High Seas Act, the Jones
Act, the Outer Continental Shelf Lands Act and any other applicable law
regarding maritime law. A maritime employers liability policy may be used to
satisfy applicable parts of this requirement with respect to Services performed
on navigable waters. If Operator is not required by applicable law to carry
Workers' Compensation insurance, then Operator shall provide the types and
amounts that are mutually agreed between Operator and Owner.


3

--------------------------------------------------------------------------------




Limits to be provided:
Workers' Compensation: Statutory
Employer's Liability: US $1,000,000 each accident, US $1,000,000 disease each
employee, US $1,000,000 disease policy limit.
(2)
Commercial General Liability: Operator shall provide or cause to be provided
Commercial General Liability insurance on an occurrence basis covering against
claims occurring anywhere in the world, except for countries under U.S.
sanction, embargo or other restriction, for Operator's liability for bodily
injury (including bodily injury and death), property damage (including loss of
use) and personal injury. Such insurance shall provide coverage for products and
completed operations, blanket contractual, broad form property damage and
independent contractors.

Limits to be provided:
US $1,000,000 combined single limit in any one occurrence; US $1,000,000 general
aggregate;
US $ 1,000,000 products and/or completed operations aggregate.
This coverage will be subject to a maximum deductible of US $250,000 in any one
occurrence.
(3)
Automobile Liability: Operator shall provide or cause to be provided Commercial
Automobile Liability covering Operator's liability arising out of claims for
bodily injury and property damage for all owned and non-owned, leased or hired
vehicles of Operator, including loading and unloading thereof and appropriate
no-fault provisions wherever applicable.

Limit to be provided:
US $ 1,000,000 combined single limit for Bodily Injury and Property Damage.
This coverage will be subject to a maximum deductible of US $25,000 in any one
accident or occurrence.
(4)
Umbrella or Excess Liability: On or prior to the initial Substantial Completion
Date, Operator shall provide Umbrella or Excess Liability insurance on a
“following form” basis. Coverage shall be excess of limits provided by Operator
for Commercial General Liability and Automobile Liability insurance. The
aggregate limit shall apply separately to each annual policy period.

Limits to be provided:
$100,000,000 combined single limit each occurrence; and $100,000,000 aggregate
limit

4

--------------------------------------------------------------------------------




(5)
Fidelity: On or prior to the initial Substantial Completion Date, Fidelity
insurance providing coverage for employee dishonesty including theft, computer
funds transfer fraud, alteration and forgery insuring loss of money, securities
or other property resulting from any fraudulent or dishonest act committed by
Operator's or any of its Affiliates' employees, whether acting alone or in
collusion with others in an amount not less than $10,000,000 and a deductible
not greater than $25,000 each loss.

Such insurance shall also include (a) a discovery period not less than 12
months, (b) loss by unidentified employees, (c) temporary employees, (d)
automatic cover for all employees and officers and (e) auditor charges with a
limit not less than $20,000.





5

--------------------------------------------------------------------------------




SCHEDULE 4
STANDING PROCEDURES
Operator shall:
1.    Develop organization and staffing proposals for the Facility together with
a human resources policy to include a profile of suitable recruits, training
requirements, compensation package, terms of employment, mobilization
requirements, industrial relations policy, union policy (if applicable) and job
design;
2.    Prepare a set of safety procedures for working on all electrical,
mechanical and chemical items located at the Facility;
3.    Prepare a system and procedure for the control of material modifications
to the Facility;
4.    Obtain or initiate all registers, documentation, or records required by
Applicable Law and in accordance with International LNG Terminal Standards,
including:
a.    a register of all equipment tests subject to statutory inspection,
including recording all test dates and results; and
b.    a project status report, which shall be updated at regular intervals, in
which the current conditions of all major items of plant and equipment is to be
recorded, together with proposals and timing for major repair work and
cost/benefit analyses;
5.    Prepare and maintain a confidential Facility Security Plan (FSP) regarding
Facility security including interface with the U.S. Coast Guard, Homeland
Security and other Government Authorities;
6.    Prepare the O&M Procedures Manual which will contain the following
specific manual instructions and procedures for the Facility:
a.    Safety;
b.    Operating Instructions;
c.
Laboratory procedures;

d.
Maintenance Instructions;

e.
Chemical handling and disposal procedures;

f.
Administration procedures;

g.
Incident reporting procedures;

h.
Security procedures;

i.
Performance monitoring procedures;


1

--------------------------------------------------------------------------------




j.
Planned maintenance schedules;

k.
First Aid;

l.
Fire Fighting;

m.
Emergencies;

n.
Environmental Compliance;

o.
Testing procedures;

p.
Emergency response plan;

q.
Spill prevention plan;

r.
Community emergency response plan;

7.    prepare a work control system;
8.    prepare a budget and expenditure control system;
9.    prepare a stores and spares inventory recording and requisitions system;
and
10.    prepare a procedure for the procurement of all supplies and services
required by Operator to perform its obligations hereunder, including
Subcontractor control and supervision system and prepare a system for the review
and updating of O&M Procedures Manual for the Facility.
11.    prepare regulatory compliance and safe work practices procedures,
including:
•
Access Control Plan and Procedures

•
Homeland Security Compliance Procedures

•
LNG Plant Operating Procedures

•
Valve Isolation Policy

•
Emergency Response Plan and Procedures

•
Site Safety Plan and Procedures

•
Safe Work Practices

•
DOT 199 Substance Abuse Prevention Program

•
Training and Operator Qualification Plan in accordance with DOT 193

•
LNG Marine Terminal Operating Procedures


2

--------------------------------------------------------------------------------




12.    Prepare General Operations Plans and Procedures, including:
•
IT Plan and Procedures

•
Budget Planning and Procedures

•
Facilities Integration and Shared Services Plan

•
Security Plan and Procedures

•
Management Control and Reporting; Daily, Weekly, Monthly, Annual KPI's and
Reports

•
Meeting Schedules and Agenda

•
Plant Tours for Outside Visitors Plan and Procedures

•
Risk Management Plan and Risk Register

•
Contract Management Plan

•
Local Contracts Requirements for Materials and Services

•
Long Term Service Agreements

•
Maintenance Contracting Strategies and Selection

•
Radios, Telephones, Pagers, Satellite, Cellular Phone Plan

•
Measurement Manual

•
Vehicle Policies and Procedures

•
Management of Change Procedures

•
Medical Emergency Response Plan and Procedures

•
Waste Management, Collection and Disposal Plan

•
Maintenance Plan

•
Equipment and Vehicles Purchase, Receipt

•
Owner Equipment Handling Study

•
Operability Assurance Plan

•
Startup and Commissioning Plan

•
EPC Contractor Document Handover and Review


3

--------------------------------------------------------------------------------




13.    Prepare Recruitment and Staffing Plans including:
•
Manpower Plan Forecast

•
Job Positions and Titles

•
Recruitment Timeline

•
Competencies by Position Families

•
Position Descriptions

•
Detailed Training Matrix n Specialized Training

•
Local Content Plan

•
Recruitment and Interviewing of candidates

•
HR Policies and Procedures

•
Training and Operator Qualification Plan

•
Training Schedules, Logistics and Activities

•
Training Evaluation and Employee Assessment

14.    Prepare Readiness Plan, including:
•
Procurement Plans and Procedures

•
Material Management Plan

•
Warehouse and Inventory Plan

•
2 Year Operating and Capital Spare Review

•
Capital Spares Purchase, Receipt, Stocking

•
Shelving Plan, Design, Purchase, Receipt, Installation

•
Set Up Warehouse

•
Set Up Laboratory

•
Set Up Main Control Room

•
Set Up Maintenance Shops


4

--------------------------------------------------------------------------------




15.    Provide CMMS Development including:
•
Review EPC Contractor documentation and data as well as load database and index
provided by EPC Contractor

•
Reliability Centered Maintenance and Criticality Studies

•
Review integration with Shared Resources

•
Award Engineering Services Contract

•
Manage Resources and Engineering Services


5

--------------------------------------------------------------------------------




SCHEDULE 5
LIST OF PROJECT CONTRACTS
1.
Engineering, Procurement and Construction Agreement, dated November 11, 2011,
between Owner and Bechtel Oil, Gas and Chemicals, Inc.

2.
Amended and Restated LNG Sale and Purchase Agreement, dated January 25, 2012,
between Owner and BG Gulf Coast LNG, LLC.

3.
LNG Sale and Purchase Agreement, dated November 21, 2011, between Owner and Gas
Natural Aprovisionamientos SDG S.A.

4.
LNG Sale and Purchase Agreement, dated January 30, 2012, between Owner and Korea
Gas Corporation.

5.
LNG Sale and Purchase Agreement, dated December 11, 2011, between Owner and Gail
(India) Limited.

6.
LNG Sale and Purchase Agreement, dated May 14, 2012, between Owner and Cheniere
Marketing, LLC.

7.
Lease Agreement, dated December 5, 2011, between Owner and Crain Lands, L.L.C

8.
Lease Agreement, dated November 1, 2011, between Owner and Crain Lands, L.L.C










1